Conformed Version




REVOLVING CREDIT AGREEMENT
Dated as of December 1, 2016
among
ALLIANCEBERNSTEIN L.P.,
and
SANFORD C. BERNSTEIN & CO., LLC
as Borrowers,
INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH,
as Administrative Agent,
And
THE FINANCIAL INSTITUTIONS WHOSE NAMES APPEAR ON THE SIGNATURE PAGES HEREOF AS
“BANKS”








Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------






TABLE OF CONTENTS
1.DEFINITIONS AND RULES OF INTERPRETATION.    1
1.1Definitions 1
1.2Rules of Interpretation 17
2.THE REVOLVING CREDIT FACILITY. 17
2.1Commitment to Lend 17
2.2Commitment Fee 18
2.3Reduction of Total Commitment 18
2.4The Notes; the Record 18
2.5Interest on Loans 18
2.6Requests for Revolving Credit Loans 19
2.7Funds for Revolving Credit Loan 19
2.8[Intentionally Omitted] 20
2.9Defaulting Banks 20
3.REPAYMENT OF LOANS    21
3.1Maturity 21
3.2Mandatory Repayments of Loans 21
3.3Optional Repayments of Loans 22
4.CERTAIN GENERAL PROVISIONS    22
4.1Application of Payments 22
4.2Funds for Payments 23
4.3Computations 23
4.4Inability to Determine LIBOR Rate Basis 23
4.5Illegality 24
4.6Additional Costs, Etc. 24
4.7Capital Adequacy 25
4.8Certificate 25
4.9Indemnity 26
4.10Interest After Default 26
4.11Taxes 26
4.12Mitigation and Replacement 28


-i-
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




5.REPRESENTATIONS AND WARRANTIES. 29
5.1Corporate Authority 29
5.2Governmental Approvals 30
5.3Financial Statements 30
5.4No Material Changes, Etc. 30
5.5Permits 30
5.6Litigation 31
5.7Compliance with Other Instruments, Laws, Etc. 31
5.8Investment Company Act 31
5.9Employee Benefit Plans 31
5.10Use of Proceeds 32
5.11General 32
5.12OFAC 32
5.13Anti-Corruption Laws 32
6.AFFIRMATIVE COVENANTS OF THE BORROWERS. 32
6.1Records and Accounts 32
6.2Financial Statements, Certificates, and Information 32
6.3Notices 35
6.4Existence; Business; Properties 36
6.5Insurance 37
6.6Taxes 37
6.7Inspection of Properties and Books, Etc. 37
6.8Compliance with Government Mandates, Contracts, and Permits 38
9
Use of Proceeds 38

6.10Certain Changes in Accounting Principles 38
6.11Broker-Dealer Subsidiaries 39
6.12Risk Limit Procedures 39
7.CERTAIN NEGATIVE COVENANTS OF THE COMPANY. 39
7.1Disposition of Assets 39
7.2Fundamental Changes 40
7.3Restrictions on Liens 41
7.4Distributions 42
7.5Transactions with Affiliates 43
7.6Employee Benefit Plans 43


-ii-
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




7.7Amendments to Certain Documents 43
7.8Sanctions 44
7.9Anti-Corruption Laws 44
8.FINANCIAL COVENANTS OF THE COMPANY. 44
8.1Consolidated Leverage Ratio 44
8.2Consolidated Interest Coverage Ratio 44
8.3Miscellaneous 44
9.CLOSING CONDITIONS. 44
9.1Financial Statements and Material Changes 44
9.2Loan Documents 44
9.3Certified Copies of Charter Documents 44
9.4Partnership, Corporate and Company Action45
9.5Consents    45
9.6Opinions of Counsel    45
9.7Proceedings    45
9.8Incumbency Certificate    45
9.9Fees    45
9.10Representations and Warranties True; No Defaults    45
9.11Determinations under Section 9    45
10.CONDITIONS TO ALL BORROWINGS.    46
10.1No Default    46
10.2Representations True    46
10.3Loan Request    46
10.4Payment of Fees    46
10.5No Legal Impediment    46


-iii-
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




11.EVENTS OF DEFAULT; ACCELERATION; ETC.    46
11.1Events of Default and Acceleration    46
11.2Termination of Commitments    49
11.3Application of Monies    49
12.SETOFF    50
13.THE ADMINISTRATIVE AGENT    50
13.1Administration, etc.    50
13.2Reimbursement by Banks    54
13.3Payments    54
13.4Holders of Notes    55
13.5Payments by Borrowers; Presumptions by Administrative Agent    55
14.GUARANTY    55
14.1Guaranty    55
14.2Guaranty Absolute    55
14.3Waivers and Acknowledgments    56
14.4Subrogation    57
14.5Subordination    58
14.6Continuing Guaranty; Assignments    59
15.EXPENSES    59
16.INDEMNIFICATION    59


-iv-
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




17.SURVIVAL OF COVENANTS, ETC.    60
18.ASSIGNMENT AND PARTICIPATION.    61
18.1Assignments and Participations    61
18.2New Notes    63
18.3Disclosure    64
18.4Assignee or Participant Affiliated with any Borrower    64
18.5Miscellaneous Assignment Provisions    64
19.NOTICES, ETC.    64
19.1Notices    64
19.2Electronic Communications    65
19.3The Platform    65
19.4Change of Address, Etc    66
19.5Reliance by Administrative Agent and Banks    66
20.CONFIDENTIALITY    66
21.GOVERNING LAW    67
22.HEADINGS    68
23.COUNTERPARTS    68
24.ENTIRE AGREEMENT, ETC.    68
25.WAIVER OF JURY TRIAL    68
26.CONSENTS, AMENDMENTS, WAIVERS, ETC.    68


-v-
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




27.NO WAIVER; CUMULATIVE REMEDIES    69
28.SEVERABILITY    69
29.Electronic Execution of Assignments and Certain Other Documents    70
30.USA PATRIOT Act Notice    70
31.NO ADVISORY OR FIDUCIARY RESPONSIBILITY    70






-vi-
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------






Schedules
Schedule 1    -    Banks and Commitments
Schedule 2    -    Broker-Dealer Subsidiaries
Schedule 5.2    -    Governmental Approvals
Schedule 7.3    -    Certain Permitted Liens
Schedule 19.1    -    Administrative Agent’s Office; Certain Addresses for
Notices
Exhibits
Exhibit A    -    Form of Note
Exhibit B    -    Form of Loan Request
Exhibit C    -    Form of Compliance Certificate
Exhibit D    -    Opinion Letter
Exhibit E    -    Form of Assignment and Acceptance




-vii-
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------






REVOLVING CREDIT AGREEMENT
THIS REVOLVING CREDIT AGREEMENT, dated as of December 1, 2016 (as the same may
be amended, restated or otherwise modified from time to time, the “Credit
Agreement”), by and among ALLIANCEBERNSTEIN L.P., a Delaware limited partnership
(together with its permitted successors, the “Company”), SANFORD C. BERNSTEIN &
CO., LLC, a Delaware limited liability company (together with its permitted
successors, “Sanford Bernstein” and together with the Company, the “Borrowers”),
the financial institutions from time to time party hereto (collectively, the
“Banks”) and INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH,
as the administrative agent for the Banks (in such capacity, the “Administrative
Agent”);
W I T N E S S E T H:
WHEREAS, the Borrowers have requested the Banks, and the Banks have agreed to
provide to the Borrowers a revolving credit facility, in an aggregate principal
amount of up to the Commitment on the terms and conditions hereafter set forth;
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements set forth herein below, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged by the parties, the
parties hereto do hereby agree as follows:




Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------






1.DEFINITIONS AND RULES OF INTERPRETATION.

1.1    Definitions. The following terms shall have the meanings set forth in
this Section 1.1 or elsewhere in the provisions of this Credit Agreement
referred to below:
“Accounting Change”. As defined in Section 6.10.
“Accounting Notice”. As defined in Section 6.10.
“Acquisition. As defined in Section 7.2.
“Administrative Agent”. INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW
YORK BRANCH, acting as administrative agent for the Banks, or any successor
Administrative Agent appointed pursuant to Section 13.1.6.
“Administrative Agent’s Principal Office”. The Administrative Agent’s principal
office located at 725 Fifth Avenue, 20th Fl, New York, NY 10022, or at such
other location as the Administrative Agent may designate in a written notice to
the other parties hereto from time to time.
“Administrative Questionnaire”. An Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Computation”. As defined in Section 6.10.
“Affiliate”. As defined under Rule 144 (a) under the Securities Act of 1933, as
amended, but, in the case of any Borrower, not including any Subsidiary or any
investment fund which is managed or advised by such Borrower.
“Alliance Distributors”. AllianceBernstein Investments, Inc., a Delaware
corporation, or any successor thereto as the primary distributor of securities
of investment companies sponsored by the Company or its Subsidiaries.
“Anti-Corruption Laws”. All laws, rules and regulations of any jurisdiction
applicable to the Company or any of its Subsidiaries from time to time
concerning or relating to money laundering, bribery or corruption.
“Applicable Lending Office”. With respect to each Bank, such Bank’s Domestic
Lending Office in the case of a Federal Funds Rate Loan and such Bank’s LIBOR
Lending Office in the case of a LIBOR Loan.
“Applicable Margin”. An annual percentage rate determined by the Administrative
Agent, which is equal to 1.00% for LIBOR Loans and Federal Funds Rate Loans.
“Approved Fund”. Any Fund that is administered or managed by (a) a Bank, (b) an
Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.
“Assignment and Acceptance”. An assignment and acceptance entered into by a Bank
and an Eligible Assignee (with the consent of any party whose consent is
required by Section 18.1), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent and the Company.
“Attributable Indebtedness”. On any date with respect to any Person, in respect
of any Synthetic Lease Obligation of such Person, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a Capitalized Lease.


2
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





“AXA Group”. AXA, a société anonyme à directoir et conseil de surveillance
organized under the laws of France, and its Subsidiaries (excluding the Company,
the General Partner and their respective Subsidiaries).
“Banks” . As defined in the preamble hereto.
“Bankruptcy Law”. Any proceeding of the type referred to in Section 11.1(h) or
(i) or Title 11, U.S. Code, or any similar foreign, federal or state law for the
relief of debtors.
“Borrowers”. As defined in the preamble hereto.
“Broker-Dealer Debt”. The obligations incurred or otherwise arising in
connection with the Securities Trading Activities of any Broker-Dealer
Subsidiary, provided, that “Broker-Dealer Debt” shall not include borrowings
under this Credit Agreement.
“Broker-Dealer Subsidiaries”. The Subsidiaries listed on Schedule 2 attached
hereto and each other Subsidiary that engages in activities of the type
described in the definition of Securities Trading Activities and that is so
designated by the Company in writing to the Administrative Agent; and
“Broker-Dealer Subsidiary” means any one of such Broker-Dealer Subsidiaries.
“Business”. With respect to any Person, the assets, properties, business,
operations and condition (financial and otherwise) of such Person.
“Business Day”. Any day on which banking institutions in New York, New York, are
open for the transaction of banking business and, in the case of LIBOR Loans,
also a day which is a LIBOR Business Day.
“Capitalized Leases”. Leases under which the Company or any of its Consolidated
Subsidiaries is the lessee or obligor, the discounted future rental payment
obligations under which are required to be capitalized on the balance sheet of
the lessee or obligor in accordance with GAAP.
“Change of Control”. (a) Any issue, sale, or other disposition of Voting Equity
Securities of the General Partner which results in AXA Financial, Inc. and its
Subsidiaries, and any member of the AXA Group, collectively beneficially owning
or controlling, directly or indirectly, less than in excess of fifty percent
(50%) (by number of votes) of the Voting Equity Securities of the General
Partner or (b) the consummation of any transaction which results in Sanford
Bernstein ceasing to be a wholly-owned Subsidiary of the Company.
“Change of Control Date”. Any date upon which a Change of Control occurs.
“Closing Date”. The date, not later than December 1, 2016, on which each of the
conditions set forth in Section 9 is satisfied or waived.
“Code”. The Internal Revenue Code of 1986, as amended.
“Commitment”. With respect to each Bank party hereto on the date hereof, its
obligation to make Loans to the Borrowers, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such Bank’s
name on Schedule 1 under the caption “Commitment” or opposite such caption in
the Assignment and Acceptance pursuant to which such Bank becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Credit Agreement; or if such commitment is terminated
pursuant to the provisions hereof, zero.
“Commitment Fee”. As defined in Section 2.2.


3
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





“Commitment Percentage”. With respect to each Bank at any time, the percentage
(carried out to the ninth decimal place) of the Total Commitment represented by
such Bank’s Commitment at such time. If the Commitment of each Bank has been
terminated in full pursuant to Section 2.3 or 11.1, or if the Commitments have
expired, then the Commitment Percentage of each Bank shall be determined based
on the Commitment Percentage of such Bank most recently in effect, after giving
effect to any subsequent assignments. The initial Commitment Percentage of each
Bank is set forth opposite the name of such Bank on Schedule 1 or in the
Assignment and Acceptance pursuant to which such Bank becomes a party hereto, as
applicable.
“Company Control Change Notice”. As defined in Section 6.3.3.
“Company Materials”. As defined in Section 6.2.
“Company Partnership Agreement”. The Amended and Restated Agreement of Limited
Partnership of the Company, dated as of October 29, 1999, by and among the
General Partner and those other Persons who became partners of the Company as
provided therein, as such agreement has been amended and exists at the date of
this Credit Agreement and may be amended or modified from time to time in
compliance with the provisions of this Credit Agreement.
“Consolidated” or “consolidated”. Except as otherwise provided, with reference
to any term defined herein, shall mean that term as applied to the accounts of
the Company, the Consolidated Subsidiaries and the Excluded Funds consolidated
in accordance with GAAP.
“Consolidated Adjusted Cash Flow”. With respect to any fiscal period, the sum of
(A) EBITDA for such fiscal period, plus (B) non-cash charges (other than charges
for depreciation and amortization) for such fiscal period to the extent deducted
in determining Consolidated Net Income (or Loss) for such period, less (C)
earnings resulting from any reappraisal, revaluation, or write-up of assets.
“Consolidated Adjusted Funded Debt”. At any time, the aggregate Outstanding
principal amount of Funded Debt of the Company and the Consolidated Subsidiaries
(whether owed by more than one of them jointly or by any of them singly) at such
time determined on a consolidated basis and, except with respect to items (f)
and (g) of the definition of Funded Debt, determined in accordance with GAAP.
“Consolidated Interest Charges”. With respect to a fiscal period, the sum of (a)
all interest, premium payments, debt discount, fees, charges and related
expenses of the Company and its Consolidated Subsidiaries in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP (but excluding any of the foregoing items
incurred in connection with Broker-Dealer Debt), (b) the portion of rent expense
of the Company and its Consolidated Subsidiaries with respect to such period
under capital leases that is treated as interest in accordance with GAAP and (c)
the portion of Synthetic Lease Obligations that is treated as interest in
accordance with GAAP.
“Consolidated Interest Coverage Ratio”. As of any date of determination, the
ratio of (a) Consolidated Adjusted Cash Flow to (b) Consolidated Interest
Charges, in each case for the period of the four fiscal quarters most recently
ended for which the Company has delivered financial statements.
“Consolidated Leverage Ratio”. As of any date of determination, the ratio of (a)
Consolidated Adjusted Funded Debt as of such date to (b) Consolidated Adjusted
Cash Flow for the period of the four fiscal quarters most recently ended for
which the Company has delivered financial statements.
“Consolidated Net Income (or Loss)”. The net income ( loss) attributable to
Company Unit holders, determined in accordance with GAAP, but excluding in any
event:


4
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





(a)    any portion of the net earnings of any Subsidiary that, by virtue of a
restriction or Lien binding on such Subsidiary under a Contract or Government
Mandate, is unavailable for payment of dividends to the Company or any other
Subsidiary; and
(b)    any reversal of any contingency reserve, except to the extent that such
provision for such contingency reserve shall have been made from income arising
during the period subsequent to December 31, 2015, through the end of the period
for which Consolidated Net Income (or Loss) is then being determined, taken as
one accounting period.
“Consolidated Net Worth”. The excess of Consolidated Total Assets over
Consolidated Total Liabilities, less, to the extent otherwise includible in the
computations of Consolidated Net Worth, any subscriptions receivable with
respect to Equity Securities of the Company or its Subsidiaries (with such
adjustments as may be appropriate so as not to double count intercompany items).
“Consolidated Subsidiaries”. At any point in time, the Subsidiaries of the
Company (which, as provided in the definition of “Subsidiary” do not include the
Excluded Funds) that are consolidated with the Company for financial reporting
purposes with respect to the fiscal period of the Company in which such point in
time occurs.
“Consolidated Total Assets”. All assets of the Company determined on a
consolidated basis (excluding the Excluded Funds) in accordance with GAAP.
“Consolidated Total Liabilities”. All liabilities of the Company determined on a
consolidated basis (excluding the Excluded Funds) in accordance with GAAP.
“Contracts”. Contracts, agreements, mortgages, leases, bonds, promissory notes,
debentures, guaranties, Capitalized Leases, indentures, pledges, powers of
attorney, proxies, trusts, franchises, or other instruments or obligations.
“Control Change Notice”. As defined in Section 6.3.3.
“Credit Agreement”. This Revolving Credit Agreement, including the Schedules and
Exhibits hereto.
“Default”. Any event or condition that constitutes an Event of Default or that,
with the giving of any notice, the passage of time, or both, would be an Event
of Default.
“Defaulting Bank”. Subject to Section 2.9.2, any Bank that, as reasonably
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans, within three
Business Days of the date required to be funded by it hereunder, unless such
Bank notifies the Administrative Agent and the applicable Borrower in writing
that such failure is the result of such Bank’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (b) has notified either Borrower, or the Administrative
Agent in writing that it does not intend to comply with its funding obligations
hereunder or has made a public statement to that effect with respect to its
funding obligations hereunder or generally under other agreements in which it
commits to extend credit (unless such writing or public statement relates to
such Bank’s obligation to fund a Loan hereunder and states that such position is
based on such Bank’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after request by the Administrative Agent
acting in good faith, to confirm in a manner reasonably satisfactory to the
Administrative Agent that it will comply with its funding obligations hereunder,
provided that such Bank shall cease to be a Defaulting Bank upon receipt of such
confirmation by the Administrative Agent, or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any debtor relief law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with


5
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Bank shall not be a Defaulting Bank solely by virtue of the ownership or
acquisition of any equity interest in that Bank or any direct or indirect parent
company thereof by a Government Authority, so long as such ownership interest
does not result in or provide such Bank with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Bank (or such governmental authority or
instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Person.
“Designated Jurisdiction”. Any country or territory to the extent that such
country or territory itself is the subject of any Sanction (at the date hereof,
Cuba, Iran, North Korea, Sudan and Syria).
“Disposition”. As defined in Section 7.1.
“Distribution”. With respect to any Entity, the declaration or payment (without
duplication) of any dividend or distribution on or in respect of any Equity
Securities of such Entity, other than dividends payable solely in Equity
Securities of such Entity that are not required to be classified as liabilities
on the balance sheet of such Entity under GAAP; the purchase, redemption, or
other retirement of any Equity Securities of such Entity, directly or indirectly
through a Subsidiary of such Entity or otherwise; or the return of capital by
such Entity to the holders of its Equity Securities as such.
“Dollars” or “$”. Dollars in lawful currency of the United States of America.
“Domestic Lending Office”. Initially, the office of each Bank specified as its
“Domestic Lending Office” in its Administrative Questionnaire delivered to the
Company and the Administrative Agent or such other office of such Bank, if any,
located within the United States that will be making or maintaining Federal
Funds Rate Loans as such Bank may from time to time specify in writing to the
Company and the Administrative Agent.
“Drawdown Date”. The date on which any Loan is made or is to be made.
“EBITDA”. The Consolidated Net Income (or Loss) for any period, plus provision
for any income taxes, interest (whether paid or accrued, but without duplication
of interest accrued for previous periods), depreciation, or amortization for
such period, in each case to the extent deducted in determining such
Consolidated Net Income (or Loss).
“Effective Date”. As defined in Section 6.10(c).
“Eligible Assignee”. Any of (a) a Bank, (b) an Affiliate of a Bank, (c) an
Approved Fund, (d) a commercial bank or finance company organized under the laws
of the United States, any State thereof, or the District of Columbia, and having
total assets in excess of One Billion Dollars ($1,000,000,000); (e) a commercial
bank organized under the laws of any other country that is a member of the
Organization for Economic Cooperation and Development (the “OECD”), or a
political subdivision of any such country, and having total assets in excess of
One Billion Dollars ($1,000,000,000), provided that such bank is acting through
a branch or agency located in the United States or in the country in which it is
organized or another country which is also a member of the OECD; and (f) the
central bank of any country which is a member of the OECD; provided that neither
the Company nor any of its Affiliates, and no Defaulting Bank, shall qualify as
an Eligible Assignee.
“Employee Benefit Plan”. Any employee benefit plan within the meaning of §3(2)
of ERISA maintained or contributed to by the Company or any ERISA Affiliate,
other than a Multiemployer Plan.
“Entity”. Any corporation, partnership, trust, unincorporated association, joint
venture, limited liability company, or other legal or business entity.


6
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





“Environmental Laws” means any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Government Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
“Equity Securities”. With respect to any Entity, all equity securities of such
Entity, including any (a) common or preferred stock, (b) limited or general
partnership interests, (c) limited liability company member interests, (d)
options, warrants, or other rights to purchase or acquire any equity security,
or (e) securities convertible into any equity security.
“ERISA”. The Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate”. Any Person that is treated as a single employer together with
the Company under §414 of the Code.
“ERISA Reportable Event”. A reportable event with respect to a Guaranteed
Pension Plan within the meaning of §4043 of ERISA and the regulations
promulgated thereunder as to which the requirement of notice has not been
waived.
“Event of Default”. As defined in Section 11.
“Examining Authority”. The meaning set forth in Rule 15c3-1(c)(12) under the
Securities Exchange Act of 1934, as amended.
“Excluded Funds”. A collective reference to each investment company, investment
fund or similar Entity that (i) is deemed not to be a “Subsidiary” of the
Company by virtue of the definition of “Subsidiary,” but (ii) is required in
accordance with the application of Accounting Standard Codification (“ASC”) 810,
Consolidation, to be consolidated with the Company for financial reporting
purposes. The assets, liabilities, income (or losses), or activities or other
attributes of any Excluded Fund, including without limitation, Funded Debt,
Investments or Indebtedness of any Excluded Fund, shall not be attributed to the
Company or any Subsidiary or Consolidated Subsidiary of the Company for purposes
of this Credit Agreement as a result solely of the application of principles of
consolidation applied in accordance with GAAP that require consolidation of
Excluded Funds.
“Excluded Taxes”. With respect to the Administrative Agent, any Bank or any
other recipient of any payment to be made by or on account of any obligation of
any Borrower hereunder or under any other Loan Document, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Bank, in which its Applicable Lending Office is located, (b) any branch profits
taxes imposed by the United States or any similar tax imposed by any other
jurisdiction in which such recipient’s principal office is located or, in the
case of any Bank, in which its Applicable Lending Office is located, (c) in the
case of a Foreign Bank, any United States withholding tax that is imposed on
amounts payable to such Foreign Bank (i) at the time such Foreign Bank becomes a
party hereto or designates a new Applicable Lending Office (other than pursuant
to an assignment request by the Borrowers under Section 4.12) or (ii) except in
each case to the extent that such Foreign Bank (or its assignor, if any) was
entitled, at the time of designation of a new Applicable Lending Office (or
assignment), to receive additional amounts from any Borrower with respect to
such withholding tax pursuant to Section 4.11(a), (d) Taxes attributable to such
Bank’s failure to comply with Section 4.11(e) and (e) any withholding tax
imposed under FATCA.
“FATCA”. Sections 1471 through 1474 of the Code, as of the date of this Credit
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any applicable
intergovernmental


7
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





agreements between a non-U.S. jurisdiction and the United States with respect
thereto; any law, regulations, or other official guidance enacted in a non-U.S.
jurisdiction relating to an intergovernmental agreement related thereto, and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate”. A simple interest rate equal to the sum of the Federal
Funds Rate Basis plus the Applicable Margin. The Federal Funds Rate shall be
adjusted automatically as of the opening of business of the effective date of
each change in the Federal Funds Rate Basis to account for such change.
“Federal Funds Rate Basis”. For any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate Basis for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate Basis for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Industrial and Commercial Bank of China Limited, New York Branch on
such day on such transactions as determined by the Administrative Agent.
“Federal Funds Rate Loan”. A Revolving Credit Loan which bears interest at the
Federal Funds Rate.
“Foreign Bank”. Any Bank that is organized under the laws of a jurisdiction
other than the United States, any State thereof or the District of Columbia.
“Fund”. Any Person (other than an individual) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business; provided,
that the foregoing shall be disregarded for purposes of the definition of
Excluded Funds.
“Funded Debt”. With respect to the Company or any Consolidated Subsidiary,
without duplication, (a) all Indebtedness for money borrowed of such Person, (b)
in respect of Capitalized Leases, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared in accordance with GAAP, (c)
all reimbursement obligations of such Person with respect to letters of credit,
bankers’ acceptances, or similar facilities issued for the account of such
Person, (d) Indebtedness in respect of the securitization of 12b-1 Fees, (e) all
guarantees, endorsements, acceptances, and other contingent obligations of such
Person, whether direct or indirect, in respect of Indebtedness for borrowed
money of others, including any obligation to supply funds to or in any manner to
invest in, directly or indirectly, the debtor, to purchase Indebtedness for
borrowed money, or to assure the owner of Indebtedness for borrowed money
against loss, through an agreement to purchase goods, supplies, or services for
the purpose of enabling the debtor to make payment of the Indebtedness held by
such owner or otherwise, (f) net obligations of such Person under any Swap
Contract in an amount equal to the Swap Termination Value thereof, and (g)
Attributable Indebtedness of such Person. Notwithstanding the foregoing, Funded
Debt shall not include Broker-Dealer Debt.
“GAAP”. Subject to Section 6.10, (a) when used in financial covenants set forth
in Section 8, whether directly or indirectly through reference to a capitalized
term used therein, (i) principles that are consistent with the principles
promulgated or adopted by the Financial Accounting Standards Board and its
predecessors, in effect for the fiscal year ended on December 31, 2015, and (ii)
to the extent consistent with such principles, the accounting practices of the
Company reflected in its consolidated financial statements for the year ended on
December 31, 2015, and (b) when used in general, other than as provided above,
means principles that are (i) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (ii) consistently applied with past financial
statements of the Company adopting the same principles, provided that in each
case referred to in this definition of “GAAP” a certified public accountant
would, insofar as the use of such accounting principles is pertinent, be in a
position to deliver an unqualified opinion (other than a qualification regarding
changes in GAAP) as to financial statements in which such principles have been
properly applied.


8
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





“General Partner”. (a) AllianceBernstein Corporation, a Delaware corporation, in
its capacity as general partner of the Company and (b) any other Persons who
satisfy the requirements for admitting general partners without causing a
Default or an Event of Default as set forth in Section 11.1(n) and who are so
admitted, each in its capacity as a general partner of the Company, and their
respective successors.
“Government Authority”. The United States of America or any state, district,
territory, or possession thereof, any local government within the United States
of America or any of its territories and possessions, any foreign government
having appropriate jurisdiction or any province, territory, or possession
thereof, or any court, tribunal, administrative or regulatory agency, taxing or
revenue authority, central bank or banking regulatory agency, commission, or
body of any of the foregoing.
“Government Mandate”. With respect to (a) any Person, any statute, law, rule,
regulation, code, or ordinance duly adopted by any Government Authority, any
treaty or compact between two (2) or more Government Authorities, and any
judgment, order, decree, ruling, finding, determination, or injunction of any
Government Authority, in each such case that is, pursuant to appropriate
jurisdiction, legally binding on such Person, any of its Subsidiaries or any of
their respective properties, and (b) the Administrative Agent or any Bank, in
addition to subsection (a) hereof, any policy, guideline, directive, or standard
duly adopted by any Government Authority with respect to the regulation of
banks, monetary policy, lending, investments, or other financial matters.
“Guarantee”. As to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Funded Debt or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Funded Debt or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Funded Debt or other obligation of the payment or performance of
such Funded Debt or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Funded Debt or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such Funded
Debt or other obligation of the payment or performance thereof or to protect
such obligee against loss in respect thereof (in whole or in part), or (b) any
Lien on any assets of such Person securing any Funded Debt or other obligation
of any other Person, whether or not such Funded Debt or other obligation is
assumed by such Person. The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning. For the avoidance of doubt,
“Guarantee” shall not include any obligations, contingent or otherwise, of any
Person guaranteeing or having the economic effect of guaranteeing Broker-Dealer
Debt.
“Guaranteed Obligations”. As defined in Section 14.1.
“Guaranteed Pension Plan”. Any employee pension benefit plan within the meaning
of §3(2) of ERISA maintained or contributed to by the Company or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.
“Hazardous Substances” means any chemical, material, infectious waste, medical
waste, substance or waste, or any constituent thereof, exposure to which is
prohibited, limited or regulated by any Environmental Law.
“Indebtedness”. All obligations, contingent and otherwise, that in accordance
with GAAP should be classified upon the obligor’s balance sheet as liabilities,
or to which reference should be made by footnotes thereto in accordance with
GAAP, including, without duplication: (a) all debt and similar monetary
obligations,


9
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





whether direct or indirect; (b) all liabilities secured by any Lien existing on
property owned or acquired subject thereto, whether or not the liability secured
thereby shall have been assumed; (c) all obligations in respect of hedging
contracts, including, without limitation, interest rate and currency swaps,
caps, collars and other financial derivative products; and (d) all Guarantees,
endorsements, and other contingent obligations whether direct or indirect in
respect of indebtedness of others, including any obligation to supply funds to
or in any manner to invest in, directly or indirectly, the debtor, to purchase
indebtedness, or to assure the owner of indebtedness against loss, through an
agreement to purchase goods, supplies, or services for the purpose of enabling
the debtor to make payment of the indebtedness held by such owner or otherwise,
and the obligations to reimburse the issuer in respect of any letters of credit.
Notwithstanding the foregoing, Indebtedness shall not include Broker-Dealer
Debt.
“Indemnified Liabilities”. As defined in Section 16.
“Indemnified Taxes”. Taxes other than Excluded Taxes imposed on or with respect
to any payment made by or on account of any obligation of the Borrowers under
any Loan Document.
“Interest Payment Date”. As to any LIBOR Loan or Federal Funds Rate Loan, the
last Business Day of each calendar month during all or a portion of which such
LIBOR Loan or Federal Funds Rate Loan was Outstanding and the maturity of such
LIBOR Loan or Federal Funds Rate Loan.
“Interest Period”. With respect to any LIBOR Loan, (i) initially, the period
commencing on the Drawdown Date of such Loan and ending on the last day of one
(1) week, if available in readily ascertainable markets; and (ii) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Loan and ending on the last day of the period set forth
above; provided that all of the foregoing provisions relating to Interest
Periods are subject to the following:
(A)    if any Interest Period for a LIBOR Loan would otherwise end on a day that
is not a Business Day, that Interest Period shall be extended to the next
succeeding Business Day unless, in the case of an Interest Period measured in
months, the result of such extension would be to carry such Interest Period into
another calendar month, in which event such Interest Period shall end on the
immediately preceding Business Day; and
(B)    any Interest Period commencing prior to the Maturity Date that would
otherwise extend beyond the Maturity Date shall end on the Maturity Date.
“Investment”. As to any Person, any direct or indirect acquisition or investment
by such Person, whether by means of (a) the purchase or other acquisition of
capital stock or other securities of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person, or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person that constitute a business
unit. For purposes of covenant compliance, the amount of any Investment shall be
the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.
“LIBOR Business Day”. Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London,
England.
“LIBOR Lending Office”. Initially, the office of each Bank specified as its
“LIBOR Lending Office” in its Administrative Questionnaire delivered to the
Company and the Administrative Agent or such other office of such Bank, if any,
located within the United States that will be making or maintaining LIBOR Loans
as such Bank may from time to time specify in writing to the Company and the
Administrative Agent.
“LIBOR Loan”. A Revolving Credit Loan which bears interest at the LIBOR Rate.


10
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





“LIBOR Rate”. A simple per annum interest rate equal to the sum of (a) the LIBOR
Rate Basis plus (b) the Applicable Margin. The LIBOR Rate shall be rounded
upward to four decimal places and shall apply to the applicable Interest Period,
and, once determined, shall be subject to the provisions of this Credit
Agreement and shall remain unchanged during the applicable Interest Period.
“LIBOR Rate Basis”. For any Interest Period with respect to a LIBOR Loan, the
rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two LIBOR Business Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period;
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent; and provided,
further, if such rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Credit Agreement.
“Lien”. Any lien, mortgage, security interest, pledge, charge, beneficial or
equitable interest or right, hypothecation, collateral assignment, easement, or
other encumbrance.
“Loan Documents”. This Credit Agreement, any Notes and any instrument or
document designated by the parties thereto as a “Loan Document” for purposes
hereof.
“Loan Repayment Date”. With respect to each Loan, the date specified by the
applicable Borrower pursuant to the Loan Request, as the date on which the Loan
shall be repaid and which shall be a date from one (1) Business Day to seven (7)
Business Days following the Drawdown Date or, if no such date is specified, the
seventh (7th) Business Day (subject, in each case, to the provisions of Section
3 hereof).
“Loan Request”. A notice of Revolving Credit Loan pursuant to Section 2.6, which
shall be substantially in the form of Exhibit B or such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower.
“Loans”. Revolving Credit Loans made or to be made by the Banks to the Borrowers
pursuant to Section 2.
“Majority Banks”. The Banks whose aggregate Commitments constitute more than
fifty percent (50%) of the Total Commitment or, if the Commitments have been
terminated, the Banks whose Loans constitute more than fifty percent (50%) of
the Total Outstandings; provided that the Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Bank shall be excluded
for purposes of making a determination of Majority Banks.
“Material Adverse Effect”. A material adverse effect on (a) the ability of any
Borrower to enter into and to perform and observe its Obligations under the Loan
Documents, (b) the assets, properties, business, operations and condition
(financial or otherwise) of the Company and its Subsidiaries taken as a whole or
(c) the rights and remedies of the Administrative Agent and the Banks under any
of the Loan Documents or the validity or enforceability of the Loan Documents.
“Material Broker-Dealer Subsidiary”. Any Broker-Dealer Subsidiary that has total
assets as of the date of determination equal to not less than five (5%) of the
Consolidated Total Assets of the Company as set


11
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





forth in the consolidated balance sheet of the Company (excluding the Excluded
Funds) included in the most recent available annual or quarterly report of the
Company.
“Material Subsidiary”. Any Subsidiary of the Company or Alliance Distributors
that, singly or together with any other such Subsidiaries then subject to one or
more of the conditions described in Section 11.1(h), Section 11.1(i), or Section
11.1(m), either (a) at the date of determination owns Significant Assets, or (b)
has total assets as of the date of determination equal to not less than five
percent (5%) of the Consolidated Total Assets of the Company as set forth in the
consolidated balance sheet of the Company (excluding the Excluded Funds)
included in the most recent available annual or quarterly report of the Company.
“Maturity Date”. November 29, 2017.
“Multiemployer Plan”. Any multiemployer plan within the meaning of §3(37) of
ERISA maintained or contributed to by the Company or any ERISA Affiliate.
“Net Capital Rule”. Rule 15c3-1 under the Securities Exchange Act of 1934, as
amended.
“1940 Act”. The Investment Company Act of 1940, as amended.
“Non-Consenting Bank”. Any Bank that does not approve any consent, waiver or
amendment that (i) requires the approval of all Banks or all affected Banks in
accordance with the terms of Section 26 and (ii) has been approved by the
Majority Banks.
“Notes”. Any Notes of a Borrower to the Banks in respect of such Borrower’s
Obligations under this Credit Agreement of even date herewith, substantially in
the form of Exhibit A, as amended, modified and renewed from time to time.
“Obligations”. All indebtedness, obligations, and liabilities of any Borrower or
its Subsidiaries to any of the Banks and the Administrative Agent, individually
or collectively, existing on the date of this Credit Agreement or arising
thereafter, direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, arising
or incurred under this Credit Agreement or any of the other Loan Documents or in
respect of any of the Loans made or any of the Notes or other instruments at any
time evidencing any thereof.
“OFAC”. The Office of Foreign Assets Control of the United States Department of
the Treasury.
“Other Taxes”. All present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made hereunder or under any other Loan Document or from the execution, delivery
or enforcement of, or otherwise with respect to, this Credit Agreement or any
other Loan Document.
“Outstanding”. With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination.
“Participant”. As defined in Section 18.1(d).
“PBGC”. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and
any successor entity or entities having similar responsibilities.
“Permits”. Permits, licenses, franchises, patents, copyrights, trademarks, trade
names, approvals, clearances, and applications for or rights in respect of the
foregoing of any Government Authority.
“Permitted Liens”. Liens permitted by Section 7.3.


12
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





“Person”. Any individual, Entity or Government Authority.
“Platform”. As defined in Section 6.2.
“Proceedings”. Any (a) actions at law, (b) suits in equity, (c) bankruptcy,
insolvency, receivership, dissolution, or reorganization cases or proceedings,
(d) administrative or regulatory hearings or other proceedings, (e) arbitration
and mediation proceedings, (f) criminal prosecutions, (g) judgment levies,
foreclosure proceedings, pre-judgment security procedures, or other enforcement
actions, and (h) other litigation, actions, suits, and proceedings conducted by,
before, or on behalf of any Government Authority.
“Public Lender”. As defined in Section 6.2.
“Real Estate”. All real property at any time owned or leased (as lessee or
sublessee) by the Company or any of its Subsidiaries.
“Record”. The grid attached to a Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by any Bank with
respect to any Loan referred to in such Note or in this Credit Agreement.
“Register”. As defined in Section 18.1(c).
“Related Parties”. With respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.
“Reorganization and Reorganize”. As defined in Section 7.2.
“Requirement of Law” means, as to any Person, the certificate of formation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Government Authority, in each case applicable to or binding upon such
Person or any of its material property.
“Responsible Officer”. The chief executive officer, president, chief operating
officer, chief financial officer, treasurer, assistant treasurer, controller or
assistant controller of a Borrower and, solely for purposes of notices given
pursuant to Article 2, any other officer or employee of the applicable Borrower
so designated by any of the foregoing officers in a notice to the Administrative
Agent. Any document delivered hereunder that is signed by a Responsible Officer
of a Borrower shall be conclusively presumed to have been authorized by all
necessary corporate, partnership, company and/or other action on the part of
such Borrower and such Responsible Officer shall be conclusively presumed to
have acted on behalf of such Borrower.
“Revolving Credit Loans”. Revolving credit loans made or to be made by the Banks
to the Borrowers pursuant to Section 2.
“Sanction(s) ”. With respect to any Person, any sanction administered or
enforced by the United States Government (including without limitation, OFAC),
the United Nations Security Council, the European Union or Her Majesty’s
Treasury to the extent applicable to such Person.
“Securities Trading Activities”. The activities in the ordinary course of
business of a Broker-Dealer Subsidiary, including, without limitation, acting as
a broker for clients and/or as a dealer in the purchase and sale of securities
traded on exchanges or in the over-the-counter markets and engaging in other
capital markets activities for customer facilitation, entering into securities
repurchase agreements and reverse repurchase agreements, securities lending and
borrowing and securities clearing, either through agents or directly through
clearing systems.


13
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





“Significant Assets”. At the date of any sale, transfer, assignment, or other
disposition of assets of the Company or any of its Subsidiaries (or as of the
date of any Default), assets of the Company or any of its Subsidiaries
(including Equity Securities of Subsidiaries of the Company) which generated
thirty-three and one-third percent (33 1/3%) or more of the consolidated
revenues of the Company during the four (4) fiscal quarters of the Company most
recently ended (the “Measuring Period”), provided that assets of the Company or
any of its Subsidiaries (including Equity Securities of Subsidiaries of the
Company) which do not meet the definition of Significant Assets in the first
part of this sentence shall nonetheless be deemed to be Significant Assets if
such assets generated revenues for the Measuring Period that if subtracted from
the consolidated revenues of the Company for the Measuring Period would result
in consolidated revenues of the Company for the Measuring Period of less than
$1,200,000,000.
“Subsidiary”. Any Entity (i) of which the designated parent shall at any time
own directly or indirectly through a Subsidiary or Subsidiaries at least a
majority (by number of votes) of the outstanding Voting Equity Securities of
such Entity, or (ii) that is consolidated with such Entity in accordance with
Financial Accounting Standards Board Interpretation No. 46-Revised.
Notwithstanding the foregoing, the term “Subsidiary” shall not include any
Entity that is an investment company, investment fund or similar Entity that is
managed or advised by the Company or any Subsidiary of the Company and in which
the Company’s or such Subsidiary’s ownership of Voting Equity Securities is a
function of its role as manager or adviser (whether as general partner or
otherwise) rather than its economic or beneficial interest in the entity. Unless
otherwise provided herein, any reference to a “Subsidiary” shall mean a
Subsidiary of the Company.
“Swap Contract”. A Swap Contract is: (a) any and all rate swap transactions,
basis swaps, credit derivative transactions, forward rate transactions,
commodity swaps, commodity options, forward commodity contracts, equity or
equity index swaps or options, bond or bond price or bond index swaps or options
or forward bond or forward bond price or forward bond index transactions,
interest rate options, forward foreign exchange transactions, cap transactions,
floor transactions, collar transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, spot contracts, or any
other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement, and (b) any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., or any
International Foreign Exchange Master Agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“Swap Termination Value”. In respect of any one or more Swap Contracts, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Contracts, (a) for any date on or after the date such Swap
Contracts have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined by the Company based upon one or
more mid-market or other readily available quotations provided by one or more
recognized dealers in such Swap Contracts (which may include a Bank or any
affiliate of a Bank).
“Synthetic Lease Obligation”. The monetary obligation of a Person under a
so-called synthetic, off-balance sheet or tax retention lease, where such
transaction is considered borrowed money Indebtedness for tax purposes but which
is classified as an operating lease pursuant to GAAP.
“Taxes”. All present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Government
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Termination Date”. The earlier of (a) the Maturity Date and (b) the date of
termination in whole of the Commitments pursuant to Section 2.3 or 11.1.


14
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





“Total Commitment”. The sum of the Commitments of the Banks, as in effect from
time to time. As of the Closing Date the Total Commitment is $200,000,000.
“Total Outstandings. ” The aggregate Outstanding amount of all Loans.
“12b-1 Fees”. All or any portion of (a) the compensation or fees paid, payable,
or expected to be payable to the Company or any of its Subsidiaries for acting
as the distributor of securities as permitted under Rule 12b-l under the 1940
Act, (b) the contingent deferred sales charges or redemption fees paid, payable,
or expected to be paid to the Company or any of its Subsidiaries, and (c) any
right, title, or interest in or to any such compensation or fees.
“Type”. As to any Loan, its nature as a Federal Funds Rate Loan or LIBOR Loan,
as the case may be.
“Units”. Units of limited partnership interest in the Company.
“Voting Equity Securities”. Equity Securities of any class or classes (however
designated), the holders of which are at the time entitled, as such holders, to
vote for the election of a majority of the directors (or persons performing
similar functions) of the Entity that issued such Equity Securities.
“Withdrawal Liability”. Withdrawal liability within the meaning of Part I of
Subtitle E of Title IV of ERISA.

1.2    Rules of Interpretation.
(a)    A reference to any Contract or other document shall include such Contract
or other document as amended, modified, or supplemented from time to time in
accordance with its terms and the terms of this Credit Agreement.
(b)    The singular includes the plural and the plural includes the singular.
(c)    A reference to any Government Mandate includes any amendment or
modification to such Government Mandate or any successor Government Mandate.
(d)    A reference to any Person includes its permitted successors and permitted
assigns. Without limiting the generality of the foregoing, a reference to any
Bank shall include any Person that succeeds generally to its assets and
liabilities.
(e)    Accounting terms not otherwise defined herein have the meanings assigned
to them by GAAP.
(f)    The words “include”, “includes”, and “including” are not limiting.
(g)    All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code as in effect in The State of New York,
have the meanings assigned to them therein.
(h)    Reference to a particular “§”, Section, Schedule, or Exhibit refers to
that Section, Schedule, or Exhibit of this Credit Agreement unless otherwise
indicated.
(i)    The words “herein”, “hereof”, and “hereunder” and words of like import
shall refer to this Credit Agreement as a whole and not to any particular
section or subdivision of this Credit Agreement.


15
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





(j)    Unless otherwise specified, all references herein to times of day shall
be references to Eastern time (daylight or standard, as applicable).

2.    THE REVOLVING CREDIT FACILITY.

2.1    Commitment to Lend. Subject to the terms and conditions set forth in
Section 10 hereof, each of the Banks severally shall lend to the Borrowers, and
each Borrower may borrow, repay, and reborrow from time to time between the
Closing Date and the Maturity Date upon notice by the applicable Borrower to the
Administrative Agent given in accordance with Section 2.6, such sums as are
requested by the Borrowers up to a maximum aggregate principal amount
Outstanding (after giving effect to all amounts requested) at any one time equal
to such Bank’s Commitment, provided that the Outstanding amount of the Loans
(after giving effect to all amounts requested) shall not at any time exceed the
Total Commitment. The Loans shall be made pro rata in accordance with each
Bank’s Commitment Percentage; provided that the failure of any Bank to lend in
accordance with this Credit Agreement shall not release any other Bank or the
Administrative Agent from their obligations hereunder, nor shall any Bank have
any responsibility or liability in respect of a failure of any other Bank to
lend in accordance with this Credit Agreement. Each request for a Loan and each
borrowing hereunder shall constitute a representation and warranty by the
Borrower requesting such Loan that the conditions set forth in Section 10 have
been satisfied on the date of such request.

2.2    Commitment Fee. The Borrowers shall pay to the Administrative Agent for
the accounts of the Banks in accordance with their respective Commitment
Percentages a commitment fee (the “Commitment Fee”) on the daily average amount
of the Total Commitment as of the most recently completed calendar month
calculated at the rate of 0.075% per annum, on the basis of a 360-day year for
the actual number of days elapsed. The Commitment Fee shall be payable monthly
in arrears on the last Business Day of each calendar month for such calendar
month, with a final payment on the Maturity Date or any earlier date on which
the Total Commitment shall terminate. In no case shall any portion of the
Commitment Fee be refundable.

2.3    Reduction of Total Commitment. The Borrowers shall have the right at any
time and from time to time upon three (3) Business Days’ prior written notice to
the Administrative Agent to reduce by at least $10,000,000 or integral multiples
of $1,000,000 in excess thereof, or to terminate entirely, the unborrowed
portion of the Total Commitment, whereupon the Commitments of the Banks shall be
reduced pro rata in accordance with their respective Commitment Percentages of
the amount specified in such notice or, as the case may be, terminated. Promptly
after receiving any notice of the Borrowers delivered pursuant to this Section
2.3, the Administrative Agent will notify the Banks of the substance thereof.
Upon the effective date of any such reduction or termination, the Borrowers
shall pay to the Administrative Agent for the respective accounts of the Banks
the full amount of any Commitment Fee then accrued on the amount of the
reduction. No reduction or termination of the Commitments may be reinstated.

2.4    The Notes; the Record. Upon the request of the Administrative Agent or
any Bank, the Loans shall be evidenced by separate promissory notes of each
Borrower in substantially the form of Exhibit A hereto (each a “Note”), dated as
of the Closing Date and completed with appropriate insertions. One Note shall be
payable to the order of each Bank requesting a Note in a principal amount equal
to such Bank’s Commitment or, if less, the Outstanding amount of all Loans made
by such Bank, plus interest accrued thereon, as set forth below. Each Borrower
irrevocably authorizes each Bank to make or cause to be made, at or about the
time of the Drawdown Date of any Loan or at the time of receipt of any payment
of principal on such Bank’s Loans, an appropriate notation on such Bank’s Record
reflecting the making of such Loan or (as the case may be) the receipt of such
payment. The Outstanding amount of the Loans set forth on such Bank’s Record
shall be prima facie evidence of the principal amount thereof owing and unpaid
to such Bank, but the failure to record, or any error in so recording, any such
amount on such Bank’s Record shall not limit or otherwise affect the obligations
of the Borrowers hereunder or under any Note to make payments of principal of or
interest on any Loans when due. In recognition of the fact that the Loans may be
made without having been evidenced by a written Note, each Borrower hereby
promises to pay to each Bank the principal amount of the Loans made by such Bank
to such Borrower, and accrued and unpaid interest and fees thereon, as the same
become due and payable in accordance with this Credit Agreement.


16
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------






2.5    Interest on Loans.
2.5.1    Interest Rates. Except as otherwise provided in Section 4.10, the Loans
shall bear interest as follows:
(a)    Each Federal Funds Rate Loan shall bear interest at an annual rate equal
to the Federal Funds Rate as in effect from time to time while such Federal
Funds Rate Loan is Outstanding.
(b)    Each LIBOR Loan shall bear interest for each Interest Period at an annual
rate equal to the LIBOR Rate for such Interest Period in effect from time to
time during such Interest Period.
2.5.2    Interest Payment Dates. Each Borrower shall pay all accrued interest on
each Loan made to it in arrears on the last Business Day of each calendar month
and the Maturity Date.

2.6    Requests for Revolving Credit Loans. (a)    Each Revolving Credit Loan
shall be made upon the applicable Borrower’s irrevocable notice to the
Administrative Agent, which may be given by (A) telephone, or (B) a Loan
Request; provided that any telephonic notice must be confirmed immediately by
delivery to the Administrative Agent of a Loan Request. Each such Loan Request
must be received by the Administrative Agent no later than 4:00 p.m. on the
proposed Drawdown Date of any Federal Funds Rate Loan or of any LIBOR Loan. Each
such notice shall specify (i) the principal amount of the Revolving Credit Loan
requested, (ii) the proposed Drawdown Date of such Revolving Credit Loan, (iii)
the Loan Repayment Date of such Revolving Credit Loan and (iv) the Type of such
Revolving Credit Loan. Promptly upon receipt of any such Loan Request, the
Administrative Agent shall notify each of the Banks thereof. Each Loan Request
shall be irrevocable and binding on the Borrower requesting such Loan and shall
obligate such Borrower to accept the Revolving Credit Loan requested from the
Banks on the proposed Drawdown Date. Each Loan Request shall be in a minimum
aggregate amount of $10,000,000 or in an integral multiple of $1,000,000 in
excess thereof.

2.7    Funds for Revolving Credit Loans.
2.7.1    Funding Procedures. Not later than 4:30 p.m. on the proposed Drawdown
Date of any Revolving Credit Loan, each of the Banks will make available to the
Administrative Agent, at the Administrative Agent’s Principal Office, in
immediately available funds, the amount of such Bank’s Commitment Percentage of
the amount of the requested Revolving Credit Loan. Upon receipt from each Bank
of such amount, and upon receipt of the documents required by Section 10 and the
satisfaction of the other conditions set forth therein, to the extent
applicable, the Administrative Agent will make available to the Borrower
requesting such Loan the aggregate amount of such Loan made available to the
Administrative Agent by the Banks. The failure or refusal of any Bank to make
available to the Administrative Agent at the aforesaid time and place on any
Drawdown Date the amount of its Commitment Percentage of the requested Loan
shall not relieve any other Bank from its several obligation hereunder to make
available to the Administrative Agent the amount of such other Bank’s Commitment
Percentage of any requested Loan, but no other Bank shall be liable in respect
of the failure of such Bank to make available such amount.
2.7.2    Funding by Banks; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Bank prior to 4:30 p.m. a
Drawdown Date for any Loan that such Bank will not make available to the
Administrative Agent such Bank’s share of such Loan, the Administrative Agent
may assume that such Bank has made such share available on such Drawdown Date
and may, in reliance upon such assumption, make available to the applicable
Borrower a corresponding amount. In such event, if a Bank has not in fact made
its share of the applicable Loan available to the Administrative Agent, then the
applicable Bank and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Bank, the greater of the Federal Funds Rate Basis
and a rate determined by the Administrative Agent in accordance


17
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





with banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing and (B) in the case of a payment to be made by a
Borrower, the interest rate equal to the rate payable on the Loans incurred by
such Borrower (provided, if such Loans are LIBOR Loans, such Borrower shall pay
interest equal to the rate payable on Federal Funds Rate Loans). If such
Borrower and such Bank shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to such Borrower the amount of such interest paid by such Borrower for such
period. If such Bank pays its share of the applicable Loan to the Administrative
Agent, then the amount so paid shall constitute such Bank’s Loan included in
such Loan Request. Any payment by a Borrower shall be without prejudice to any
claim such Borrower may have against a Bank that shall have failed to make such
payment to the Administrative Agent. A notice of the Administrative Agent to any
Bank or a Borrower with respect to any amount owing under this subsection 2.7.2
shall be conclusive, absent manifest error.

2.8    [Intentionally Omitted].

2.9    Defaulting Banks.
2.9.1    Adjustments. Notwithstanding anything to the contrary contained in this
Credit Agreement, if any Bank becomes a Defaulting Bank, then, until such time
as that bank is no longer a Defaulting Bank, to the extent permitted by
applicable law:
(i)    Waivers and Amendments. That Defaulting Bank’s right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in Section 26.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Bank (whether voluntary or mandatory, at maturity, pursuant to
Section 11 or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Bank pursuant to Section 12), shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by that Defaulting Bank
to the Administrative Agent hereunder; second, as the Borrowers may request (so
long as no Default exists), to the funding of any Loan in respect of which that
Defaulting Bank has failed to fund its portion thereof as required by this
Credit Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrowers, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Bank to fund Loans under this Credit Agreement;
forth, to the payment of any amounts owing to the Banks as a result of any
judgment of a court of competent jurisdiction obtained by any Bank against that
Defaulting Bank as a result of that Defaulting Bank’s breach of its obligations
under this Credit Agreement; fifth, so long as no Default exists, to the payment
of any amounts owing to a Borrower as a result of any judgment of a court of
competent jurisdiction obtained by such Borrower against that Defaulting Bank as
a result of that Defaulting Bank’s breach of its obligations under this Credit
Agreement; and sixth, to that Defaulting Bank or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which that Defaulting Bank
has not fully funded its appropriate share and (y) such Loans were made at a
time when the conditions set forth in Section 10 were satisfied or waived, such
payment shall be applied solely to pay the Loans of all non-Defaulting Banks on
a pro rata basis prior to being applied to the payment of any Loans of that
Defaulting Bank. Any payments, prepayments or other amounts paid or payable to a
Defaulting Bank that are applied (or held) to pay amounts owed by a Defaulting
Bank pursuant to this Section 2.9.1(ii) shall be deemed paid to and redirected
by that Defaulting Bank, and each Bank irrevocably consents hereto.


18
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





(iii)    Certain Fees. That Defaulting Bank shall be entitled to receive any
Commitment Fee pursuant to Section 2.2 for any period during which that Bank is
a Defaulting Bank only to the extent allocable to the Outstanding Amount of the
Revolving Credit Loans funded by it.
2.9.2    Defaulting Bank Cure. If the Borrowers, the Administrative Agent agree
in writing that a Defaulting Bank should no longer be deemed to be a Defaulting
Bank, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein, that Bank will, to the extent applicable, purchase that portion
of outstanding Loans of the other Banks or take such other actions as the
Administrative Agent may determine to be necessary to cause the Revolving Credit
Loans to be held on a pro rata basis by the Banks in accordance with their
Commitment Percentages, whereupon that Bank will cease to be a Defaulting Bank;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while that Bank was a
Defaulting Bank; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Bank to Bank will constitute a waiver or release of any claim of any party
hereunder arising from that Bank’s having been a Defaulting Bank.

3.    REPAYMENT OF LOANS.

3.1    Maturity. The applicable Borrower shall repay the principal amount of
each Loan on the Loan Repayment Date of such Loan, which shall not be later than
the seventh (7th) Business Day following the date on which the Loan was made.
Without limiting the foregoing ,each Borrower shall repay on the Maturity Date,
and there shall become absolutely due and payable on the Maturity Date, all of
the Loans made to it and Outstanding on such date, together with any and all
accrued and unpaid interest thereon. The Total Commitment shall terminate on the
Maturity Date.

3.2    Mandatory Repayments of Loans.
3.2.1    Loans in Excess of Commitment. If at any time the sum of the
Outstanding amount of the Loans exceeds the Total Commitment, then the Borrowers
shall immediately pay the amount of such excess to the Administrative Agent for
application to the Revolving Credit Loans. Each prepayment of Loans shall be
allocated among the Banks, in proportion, as nearly as practicable, to the
respective unpaid principal amount of each Bank’s Loans, with adjustments to the
extent practicable to equalize any prior payments or repayments not exactly in
proportion.
3.2.2    Change of Control. Prior to the consummation of a Change of Control:
(a)    the Company shall notify the Administrative Agent and each Bank of such
Change of Control as provided in Section 6.3.3;
(b)    the Commitments shall be suspended for the period from the date of such
notice (or any Control Change Notice given by the Administrative Agent or a Bank
as provided in Section 6.3.3) through the later to occur of (i) the Change of
Control Date or (ii) the date forty (40) days after the date of such notice from
the Company (the “Suspension Period”) and neither the Banks nor the
Administrative Agent shall have any obligations to make Loans to the Borrowers;
(c)    each Bank shall have the right within fifteen (15) days after the date of
such Bank’s receipt of a Control Change Notice under clause (a) above to demand
payment in full of its pro rata share of the Outstanding principal of all Loans,
all accrued and unpaid interest thereon, and any other amounts owing under the
Loan Documents;
(d)    in the event that any Bank shall have made a demand under clause (c)
above the Company shall promptly, but in no event later than five (5) Business
Days after such demand, deliver notice to each Bank (which notice shall identify
the Bank making such demand) and, notwithstanding the provisions


19
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





of clause (c) above, the right of each Bank to demand repayment shall remain in
effect through the fifteenth (15th) day next succeeding receipt by such Bank of
any notice required to be given pursuant to this clause (d), provided that the
provisions of this clause (d) shall only apply with respect to demands given by
Banks prior to the expiration of the period specified in clause (c); and
(e)    in the event any Bank makes a demand under clause (c) or clause (d)
above, each Borrower shall on the last day of the Suspension Period pay to the
Administrative Agent for the credit of such Bank its pro rata share of the
Outstanding principal of all Loans made to such Borrower, all accrued and unpaid
interest thereon, and any other amounts owing under the Loan Documents,
(provided that any Bank may require the Borrowers to postpone prepayment of a
LIBOR Loan until the last day of the Interest Period with respect to such LIBOR
Loan).
Upon any demand for payment by any Bank under this Section 3.2.2, the Commitment
hereunder provided by such Bank shall terminate, and such Bank shall be relieved
of all further obligations to make Loans to the Borrowers. At the end of the
Suspension Period referred to above, the Commitments shall be restored from all
Banks that have not made a demand for payment under this Section 3.2.2, and this
Credit Agreement and the other Loan Documents shall remain in full force and
effect among the Borrowers, such Banks and the Administrative Agent, with such
changes as may be necessary to reflect the termination of the credit provided by
the Banks that made a demand for payment under this Section 3.2.2.

3.3    Optional Repayments of Loans. Each Borrower shall have the right, at its
election, to repay prior to the Loan Repayment Date of any Loan made to it the
Outstanding amount of such Loans, as a whole or in part, at any time without
penalty or premium. The applicable Borrower shall give the Administrative Agent,
no later than 12:00 noon on the day of any proposed repayment pursuant to this
Section 3.3 of Federal Funds Rate Loans, and two (2) Business Days’ notice of
any proposed repayment pursuant to this Section 3.3 of LIBOR Loans, in each
case, specifying the proposed date of payment of Loans and the principal amount
to be paid. Each such partial repayment of the Loans shall be in an amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof and shall be
applied, in the absence of instruction by the applicable Borrower, first to the
principal of Federal Funds Rate Loans and second to the principal of LIBOR Loans
made to such Borrower. Each partial repayment shall be allocated among the
Banks, in proportion, as nearly as practicable, to the respective unpaid
principal amount of each Bank’s Loans, with adjustments to the extent
practicable to equalize any prior repayments not exactly in proportion. Any
amounts repaid under this Section 3.3 may be reborrowed prior to the Maturity
Date as provided in Section 2.6, subject to the conditions of Section 10.

4.    CERTAIN GENERAL PROVISIONS.

4.1    Application of Payments. Upon the occurrence and during the continuance
of an Event of Default, except as otherwise provided in this Credit Agreement,
all payments in respect of any Loan shall be applied first to accrued and unpaid
interest on such Loan and second to the Outstanding principal of such Loan.

4.2    Funds for Payments.
4.2.1    Payments to Administrative Agent. All payments of principal, interest,
Commitment Fees, and any other amounts due hereunder or under any of the other
Loan Documents shall be made to the Administrative Agent, for the respective
accounts of the Banks and the Administrative Agent, at the Administrative
Agent’s Principal Office, or at such other location that the Administrative
Agent may from time to time designate, in each case in immediately available
funds or directly from the proceeds of Loans.
4.2.2    No Offset. All payments by the Borrowers hereunder and under any of the
other Loan Documents shall be made without setoff or counterclaim.
4.2.3    Fees Non-Refundable. Except as expressly set forth herein, all fees
payable hereunder are non-refundable, provided that (a) if any of the Banks is
finally adjudicated or is found in final


20
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





arbitration proceedings to have been grossly negligent or to have committed
willful misconduct with respect to the transactions contemplated hereby in any
material respect, then no Commitment Fee shall be payable to such Bank after the
date of such final adjudication or arbitration (and such Bank shall refund any
Commitment Fee paid to it and attributable to the period from and after the date
on which such grossly negligent conduct or willful misconduct occurred), and (b)
if the Administrative Agent is finally adjudicated or is found in final
arbitration proceedings to have been grossly negligent or to have committed
willful misconduct with respect to the transactions contemplated hereby, then no
administrative agent’s fee will be due and payable after the date of such final
adjudication or arbitration. If the Administrative Agent is finally found to
have been grossly negligent or to have committed willful misconduct, the amount
of any administrative agent’s fee paid or prepaid by the Borrowers and
attributable to the period from and after the date on which such grossly
negligent conduct or willful misconduct occurred shall be refunded.

4.3    Computations. All computations of interest with respect to Federal Funds
Rate Loans and LIBOR Loans shall be based on a year of 360 days, and in each
case paid for the actual number of days elapsed. Except as otherwise provided in
the definition of the term “Interest Period” with respect to LIBOR Loans,
whenever a payment hereunder or under any of the other Loan Documents becomes
due on a day that is not a Business Day, the due date for such payment shall be
extended to the next succeeding Business Day, and interest shall accrue during
such extension.

4.4    Inability to Determine LIBOR Rate Basis. In the event, prior to the
commencement of any Interest Period relating to any LIBOR Loan (a) the
Administrative Agent shall determine that adequate and reasonable methods do not
exist for ascertaining the LIBOR Rate Basis that would otherwise determine the
rate of interest to be applicable to any LIBOR Loan during any Interest Period
or (b) the Majority Banks notify the Administrative Agent that (i) they are
unable to obtain matching deposits in the London inter-bank market at or about
11:00 A.M. (London time) on the second Business Day before the making of a LIBOR
Loan in sufficient amounts to fund their respective Loans as a part of such
borrowing during its Interest Period or (ii) the LIBOR Rate Basis for any
Interest Period for such Loans will not adequately reflect the cost to such
Majority Banks of making, funding or maintaining their respective LIBOR Loans
for such Interest Period, the Administrative Agent shall forthwith so notify the
applicable Borrower and the Banks, whereupon the Administrative Agent shall
forthwith give notice of such determination or notice (which shall be conclusive
and binding on the Borrowers and the Banks) to the applicable Borrower and the
Banks. In such event (a) any Loan Request with respect to LIBOR Loans shall be
automatically withdrawn and shall be deemed a request for Federal Funds Rate
Loans, (b) each LIBOR Loan will automatically, on the last day of the then
current Interest Period relating thereto, become a Federal Funds Rate Loan, and
(c) the obligations of the Banks to make LIBOR Loans shall be suspended until
the Administrative Agent determines that the circumstances giving rise to such
suspension no longer exist, whereupon the Administrative Agent shall so notify
the Borrowers and the Banks.

4.5    Illegality. Notwithstanding any other provisions herein, if any present
or future Government Mandate shall make it unlawful for any Bank to make or
maintain LIBOR Loans, such Bank shall forthwith give notice of such
circumstances to the Borrowers and the other Banks and thereupon (a) the
commitment of such Bank to make LIBOR Loans shall forthwith be suspended, and
(b) such Bank’s Loans then Outstanding as LIBOR Loans, if any, shall be
converted automatically to Federal Funds Rate Loans on the last day of each then
existing Interest Period applicable to such LIBOR Loans or within such earlier
period after the occurrence of such circumstances as may be required by
Government Mandate. The applicable Borrower shall promptly pay the
Administrative Agent for the account of such Bank, upon demand by such Bank, any
additional amounts necessary to compensate such Bank for any costs incurred by
such Bank in making any conversion in accordance with this Section 4.5 other
than on the last day of an Interest Period, including any interest or fees
payable by such Bank to lenders of funds obtained by it in order to make or
maintain its LIBOR Loans hereunder.

4.6    Additional Costs, Etc. If any future applicable, or any change in the
application or interpretation of any present applicable, Government Mandate
(whether or not having the force of law), shall:
(a)    subject any Bank or the Administrative Agent to any tax, levy, impost,
duty, charge, fee, deduction, or withholding of any nature with respect to this
Credit Agreement, the other Loan Documents,


21
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





such Bank’s Commitment, or the Loans (other than Indemnified Taxes and Other
Taxes covered by Section 4.11 and Excluded Taxes), or
(b)    impose, increase, or render applicable (other than to the extent
specifically provided for elsewhere in this Credit Agreement) any special
deposit, reserve, compulsory loan, insurance charge, assessment, liquidity,
capital adequacy, or other similar requirements (whether or not having the force
of law) against assets held by, or deposits in or for the account of, or loans
by, or commitments of an office of any Bank, or
(c)    impose on any Bank or the Administrative Agent any other conditions, cost
or expense or requirements with respect to this Credit Agreement, the other Loan
Documents, the Loans, such Bank’s Commitment, or any class of loans or
commitments of which any of the Loans or such Bank’s Commitment forms a part,
and the result of any of the foregoing is:
(i)    to increase by an amount deemed by such Bank to be material with respect
to the cost to any Bank of making, continuing, converting to, funding, issuing,
renewing, extending, or maintaining any of the Loans or such Bank’s Commitment,
or
(ii)    to reduce, by an amount deemed by such Bank or the Administrative Agent,
as the case may be, to be material, the amount of principal, interest, or other
amount payable to such Bank or the Administrative Agent hereunder on account of
such Bank’s Commitment, or any of the Loans, or
(iii)    to require such Bank or the Administrative Agent to make any payment
that, but for such conditions or requirements described in clauses (a) through
(d), would not be payable hereunder, or forego any interest or other sum that,
but for such conditions or requirements described in clauses (a) through (d),
would be payable to such Bank or the Administrative Agent hereunder, in any case
the amount of which payment or foregone interest or other sum is deemed by such
Bank or the Administrative Agent, as the case may be, to be material and is
calculated by reference to the gross amount of any sum receivable or deemed
received by such Bank or (as the case may be) the Administrative Agent from the
Borrowers hereunder, then, and in each such case, the Borrowers will, upon
demand made by such Bank or (as the case may be) the Administrative Agent at any
time and from time to time (such demand to be made in any case not later than
the first to occur of (I) the date one year after such event described in clause
(i), (ii), or (iii) giving rise to such demand, and (II) the date ninety (90)
days after both the payment in full of all Outstanding Loans, and the
termination of the Commitments) and as often as the occasion therefor may arise,
pay to such Bank or the Administrative Agent such additional amounts as will be
sufficient to compensate such Bank or the Administrative Agent for such
additional cost, reduction, payment, foregone interest or other sum. Subject to
the terms specified above in this Section 4.6, the obligations of the Borrowers
under this Section 4.6 shall survive repayment of the Loans and termination of
the Commitments.

4.7    Capital Adequacy. If after the date hereof any Bank or the Administrative
Agent determines that (a) the adoption of or change in any Government Mandate
(whether or not having the force of law) regarding capital or liquidity
requirements for banks or bank holding companies or any change in the
interpretation or application thereof by any Government Authority with
appropriate jurisdiction, or (b) compliance by such Bank or the Administrative
Agent, or any corporation controlling such Bank or the Administrative Agent,
with any Government Mandate (whether or not having the force of law) has the
effect of reducing the return on such Bank’s or the Administrative Agent’s
commitment with respect to any Loans to a level below that which such Bank or
(as the case may be) the Administrative Agent could have achieved but for such
adoption, change, or compliance (taking into consideration such Bank’s or the
Administrative Agent’s then existing policies with respect to capital adequacy
or liquidity and assuming full utilization of such Entity’s capital) by any
amount reasonably deemed by such Bank or (as the case may be) the Administrative
Agent to be material, then such Bank or the Administrative Agent may notify the
Borrowers of such fact. To the extent that the amount of such reduction in the
return on capital is not reflected in the Federal Funds Rate, the Borrowers
shall


22
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





pay such Bank or (as the case may be) the Administrative Agent for the amount of
such reduction in the return on capital as and when such reduction is determined
upon presentation by such Bank or (as the case may be) the Administrative Agent
of a certificate in accordance with Section 4.8 hereof (but in any case not
later than the first to occur of (I) the date one year after such adoption,
change, or compliance causing such reduction, and (II) as to adoptions of or
changes in Government Mandates occurring prior to the repayment of the Loans and
the termination of the Commitments the date ninety (90) days after both the
payment in full of all Outstanding Loans and termination of the Commitments).
Each Bank shall allocate such cost increases among its customers in good faith
and on an equitable basis. Subject to the terms specified above in this Section
4.7, the obligations of the Borrowers under this Section 4.7 shall survive
repayment of the Loans and termination of the Commitments. For the avoidance of
doubt, this Section 4.7 shall apply to all requests, rules, guidelines or
directives concerning capital adequacy or liquidity issued in connection with
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives concerning capital adequacy or liquidity
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Regulations and Supervisory Practices (or any successor or similar
authority) of the United States financial regulatory authorities, regardless of
the date adopted, issued, promulgated or implemented.

4.8    Certificate. A certificate setting forth any additional amounts payable
pursuant to Section 4.6 or Section 4.7 and a brief explanation of such amounts
which are due and in reasonable detail the basis of the calculation and
allocation thereof, submitted by any Bank or the Administrative Agent to the
Borrowers, shall be conclusive evidence, absent manifest error, that such
amounts are due and owing.

4.9    Indemnity. Each Borrower shall indemnify and hold harmless each Bank from
and against any loss, cost, or expense (excluding loss of anticipated profits)
that such Bank may sustain or incur as a consequence of (a) default by such
Borrower in payment of the principal amount of or any interest on any LIBOR
Loans made to it as and when due and payable, including any such loss or expense
arising from interest or fees payable by such Bank to lenders of funds obtained
by it in order to maintain its LIBOR Loans or (b) default by such Borrower in
making a borrowing after such Borrower has given (or is deemed to have given) a
Loan Request. The obligations of the Borrowers under this Section 4.9 shall
survive repayment of the Loans and termination of the Commitments.

4.10    Interest After Default. All amounts Outstanding under the Loan Documents
that are not paid when due, including all overdue principal and (to the extent
permitted by applicable Government Mandate) interest and all other overdue
amounts (after giving effect to any applicable grace period), shall to the
extent permitted by applicable Government Mandate bear interest until such
amount shall be paid in full (after as well as before judgment) at a rate per
annum equal to two percent (2%) above the interest rate otherwise applicable to
such amounts in the case of principal and other amounts payable hereunder. Any
interest accruing under this Section 4.10 on overdue principal or interest shall
be due and payable upon demand.

4.11    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of each Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Other Taxes,
provided that if any Borrower shall be required by applicable law to deduct any
Taxes (including any Other Taxes) from such payments, then (i) if such Tax is an
Indemnified Tax, the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 4.11) the Administrative Agent or any Bank, as
the case may be, receives an amount equal to the sum it would have received had
no such deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall timely pay the full amount deducted to the relevant
Government Authority in accordance with applicable law.
(b)    Payment of Other Taxes by the Borrowers. Without limiting the provisions
of Section 4.11(a) above, each Borrower shall timely pay any Other Taxes to the
relevant Government Authority in accordance with applicable law.


23
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





(c)    Indemnification by the Borrowers. Each Borrower jointly and severally
shall indemnify the Administrative Agent and each Bank, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 4.11) paid by the
Administrative Agent or such Bank, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Government Authority. A certificate as to
the amount of such payment or liability delivered to a Borrower by a Bank (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Bank, shall be conclusive absent manifest error.
(d)    Evidence of Payments. As soon as practicable after any payment of Other
Taxes by any Borrower to a Government Authority pursuant to this Section 4.11,
such Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Government Authority evidencing such
payment, a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.
(e)    Status of Banks. Any Foreign Bank that is entitled to an exemption from
or reduction of U.S. federal withholding tax , with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrowers (with
a copy to the Administrative Agent), at the time or times prescribed by
applicable law or reasonably requested by a Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate of withholding. In addition, any Bank, if requested by a Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by such Borrower or the Administrative
Agent as will enable such Borrower or the Administrative Agent to determine
whether or not such Bank is subject to backup withholding or information
reporting requirements.
Without limiting the generality of the foregoing, if the Borrowers are resident
for tax purposes in the United States, any Foreign Bank and the Administrative
Agent shall deliver to the Borrowers and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Bank becomes a Bank under this Credit Agreement or in the
case of the Administrative Agent, the date of this Credit Agreement (and from
time to time thereafter upon the request of a Borrower or the Administrative
Agent, but only if such Foreign Bank or the Administrative Agent is legally
entitled to do so), whichever of the following is applicable:
(i)    duly completed copies of Internal Revenue Service Form W-8BEN or Form
W-8BEN-E claiming eligibility for benefits of an income tax treaty to which the
United States is a party,
(ii)    duly completed copies of Internal Revenue Service Form W-8ECI,
(iii)    in the case of a Foreign Bank claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (A) a certificate to
the effect that such Foreign Bank is not (1) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of either
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (3) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (B) duly completed copies of Internal Revenue Service Form W-8BEN or Form
W-8BEN-E, or
(iv)    any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrowers to determine the withholding or deduction
required to be made.


24
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





If a payment made to a Bank or the Administrative Agent under any Loan Document
would be subject to U.S. federal withholding tax imposed by FATCA if such Bank
or the Administrative Agent, as the case may be, were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Bank or the Administrative
Agent, as the case may be, shall deliver to the Borrowers and the Administrative
Agent, to the extent it is legally able to do so, at the time or times
prescribed by law and at such time or times reasonably requested by a Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by a Borrower or the
Administrative Agent as may be necessary for the Borrowers or the Administrative
Agent to comply with their obligations under FATCA, to determine that such Bank
or the Administrative Agent, as the case may be, has complied with such Bank’s
or the Administrative Agent’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. For purposes of this Section 4.11,
FATCA shall include any amendments made to FATCA after the date of this Credit
Agreement.
(f)    Treatment of Certain Refunds. If the Administrative Agent or any Bank, in
its sole discretion exercised in good faith, determines that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by a
Borrower or with respect to which a Borrower has paid additional amounts
pursuant to this Section 4.11, it shall pay to such Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such Borrower under this Section 4.11 with respect to the Taxes
or Other Taxes giving rise to such refund), net of all reasonable out-of-pocket
expenses of the Administrative Agent or such Bank, as the case may be, and
without interest (other than any interest paid by the relevant Government
Authority with respect to such refund), provided that such Borrower upon the
request of the Administrative Agent or such Bank, agrees to repay the amount
paid over to such Borrower (plus any penalties, interest or other charges
imposed by the relevant Government Authority) to the Administrative Agent or
such Bank if the Administrative Agent or such Bank is required to repay such
refund to such Government Authority. This Section 4.11(f) shall not be construed
to require the Administrative Agent or any Bank to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to a Borrower or any other Person.

4.12    Mitigation and Replacement.
(a)    Mitigation. At the request of a Borrower, any Bank claiming any
additional amounts payable pursuant to Section 4.6, 4.7 or 4.11 or invoking the
provisions of Section 4.5 shall use reasonable efforts to change the
jurisdiction of its Applicable Lending Office if the making of such a change
would avoid the need for, or reduce the amount of, any such additional amounts
which may thereafter accrue and such change would not, in the reasonable
judgment of such Bank, be otherwise disadvantageous to such Bank.
(b)    Replacement. In the event that a Bank demands payment from a Borrower for
amounts owing pursuant to Sections 4.6, 4.7 or 4.11, invokes the provisions of
Section 4.5 or becomes a Defaulting Bank or a Non-Consenting Bank, the Borrowers
may, upon payment of such amounts and subject to the requirements of Section 18,
substitute for such Bank another financial institution, which financial
institution shall be an Eligible Assignee and shall assume the Commitments of
such Bank and purchase the Outstanding Loans held by such Bank in accordance
with Section 18, provided, however, that (i) each Borrower shall have satisfied
all of its obligations in connection with the Loan Documents with respect to
such Bank (ii) if such assignee is not a Bank (A) such assignee is reasonably
acceptable to the Administrative Agent and (B) the Borrowers shall have paid the
Administrative Agent a $3,500 administrative fee and (iii) in the case of an
assignment resulting from a Bank becoming a Non-Consenting Bank, the applicable
assignee shall have consented to the applicable amendment, waiver or consent.

5.    REPRESENTATIONS AND WARRANTIES.
Each Borrower represents and warrants (as to itself and its Subsidiaries) to the
Banks and the Administrative Agent as follows:


25
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------






5.1    Corporate Authority.
5.1.1    Incorporation; Good Standing. Each of the Company, its Subsidiaries
(including Sanford Bernstein), and the General Partner (a) is a corporation,
limited partnership, general partnership, trust or limited liability company, as
the case may be, duly organized, validly existing, and, if applicable, in good
standing, under the laws of its jurisdiction of organization, (b) has all
requisite corporate, partnership or equivalent power to own its material
properties and conduct its material business as now conducted and as presently
contemplated, and (c) is, if applicable, in good standing as a foreign
corporation, limited partnership, general partnership, trust or limited
liability company, as the case may be, and is duly authorized to do business in
each jurisdiction where it owns or leases properties or conducts any business so
as to require such qualification except where a failure to be so qualified would
not be likely to have a Material Adverse Effect.
5.1.2    Authorization. The execution, delivery, and performance of this Credit
Agreement and the other Loan Documents to which the Company, Sanford Bernstein,
any other Subsidiaries of the Company, or the General Partner is or is to become
a party and the transactions contemplated hereby and thereby (a) are within the
corporate, partnership, limited liability company or other equivalent power of
each such Entity, (b) have been duly authorized by all necessary corporate,
partnership, limited liability company or other applicable proceedings on behalf
of each such Entity, (c) do not conflict with or result in any breach or
contravention of any Government Mandate to which any such Entity is subject, (d)
do not conflict with or violate any provision of the corporate charter or
bylaws, the limited partnership certificate or agreement, or its governing
documents in the case of any general partnership, limited liability company or
trust, as the case may be, of any such Entity, and (e) do not violate, conflict
with, constitute a default or event of default under, or result in any rights to
accelerate or modify any obligations under any Contract to which any such Entity
is party or subject, or to which any of its respective assets are subject,
except, as to the foregoing clauses (c) and (e) only, where the same would not
be likely to have a Material Adverse Effect.
5.1.3    Enforceability. The execution and delivery of this Credit Agreement and
the other Loan Documents to which the Company, Sanford Bernstein, any other
Subsidiaries of the Company, or the General Partner is or is to become a party
will result in valid and legally binding obligations of such Person enforceable
against it in accordance with the respective terms and provisions hereof and
thereof, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium, or other laws relating to or affecting generally the
enforcement of creditors’ rights and by general principles of equity, regardless
of whether enforcement is sought in a Proceeding in equity or at law.
5.1.4    Equity Securities. The General Partner is the only general partner of
the Company. All of the outstanding Equity Securities of the Company are validly
issued, fully paid, and non-assessable. The Company is the only member of
Sanford Bernstein. All of the outstanding Equity Securities of Sanford Bernstein
are validly issued, fully paid, and non-assessable.

5.2    Governmental Approvals. The execution, delivery, and performance by the
Company, its Subsidiaries, including Sanford Bernstein, and the General Partner
of this Credit Agreement and the other Loan Documents to which the Company,
Sanford Bernstein, any other Subsidiaries of the Company, or the General Partner
is or is to become a party and the transactions contemplated hereby and thereby
do not require the approval or consent of, or filing with, any Government
Authority other than those already obtained and set forth on Schedule 5.2.

5.3    Financial Statements. There has been furnished to the Administrative
Agent and each of the Banks (a) a consolidated balance sheet of the Company as
at December 31, 2015, and a consolidated statement of income and cash flow of
the Company for the fiscal year then ended, certified by the Company’s
independent certified public accountants, and (b) unaudited interim condensed
consolidated balance sheets of the Company and the Consolidated Subsidiaries as
at September 30, 2016, and interim condensed consolidated statements of income
and of cash flow of the Company and the Consolidated Subsidiaries for the
respective fiscal periods then ended and as set forth in the Company’s Quarterly
Reports on Form 10-Q for such fiscal quarters. With respect to the financial
statement prepared in accordance with clause (a) above, such balance sheet and
statement of income have been prepared in accordance


26
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





with GAAP and present fairly in all material respects the financial position of
the Company and the Consolidated Subsidiaries as at the close of business on the
respective dates thereof and the results of operations of the Company and the
Consolidated Subsidiaries for the fiscal periods then ended; or, in the case of
the financial statements referred to in clause (b), have been prepared in a
manner consistent with the accounting practices and policies employed with
respect to the audited financial statements reported in the Company’s most
recent Form 10-K filed with the Securities and Exchange Commission and prepared
in accordance with Rule 10-01 of Regulation S-X of the Securities and Exchange
Commission, and contain all adjustments necessary for a fair presentation of (A)
the results of operations of the Company for the periods covered thereby, (B)
the financial position of the Company at the date thereof, and (C) the cash
flows of the Company for periods covered thereby (subject to year-end
adjustments). There are no contingent liabilities of the Company or the
Consolidated Subsidiaries as of such dates involving material amounts, known to
the executive management of the Company that (aa) should have been disclosed in
said balance sheets or the related notes thereto in accordance with GAAP and the
rules and regulations of the Securities and Exchange Commission, and (bb) were
not so disclosed.

5.4    No Material Changes, Etc. No change in the Business of the Company and
its Consolidated Subsidiaries, taken as a whole, has occurred since December 31,
2015 that has resulted in a Material Adverse Effect.

5.5    Permits. The Company and its Subsidiaries have all Permits necessary or
appropriate for them to conduct their Business, except where the failure to have
such Permits would not be likely to have a Material Adverse Effect. All of such
Permits are in full force and effect. Without limiting the foregoing, the
Company is duly registered as an “investment adviser” under the Investment
Advisers Act of 1940 and under the applicable laws of each state in which such
registration is required in connection with the investment advisory business of
the Company and in which the failure to obtain such registration would be likely
to have a Material Adverse Effect; Alliance Distributors is duly registered as a
“broker/dealer” under the Securities Exchange Act of 1934 and under the
applicable laws of each state in which such registration is required in
connection with the business conducted by Alliance Distributors and where a
failure to obtain such registration would be likely to have a Material Adverse
Effect, and is a member of the Financial Industry Regulatory Authority, Inc.;
Sanford Bernstein is duly registered as a “broker/dealer” under the Securities
Exchange Act of 1934 and under the applicable laws of each state in which such
registration is required in connection with the business conducted by Sanford
Bernstein and where a failure to obtain such registration would be likely to
have a Material Adverse Effect, and is a member of the Financial Industry
Regulatory Authority, Inc.; no Proceeding is pending or threatened with respect
to the suspension, revocation, or termination of any such registration or
membership, and the termination or withdrawal of any such registration or
membership is not contemplated by the Company, Alliance Distributors or Sanford
Bernstein, except, only with respect to registrations by the Company, Alliance
Distributors and Sanford Bernstein required under state law, as would not be
likely to have a Material Adverse Effect.

5.6    Litigation. There is no Proceeding of any kind pending or threatened, in
writing, against the Company, any of its Subsidiaries, or the General Partner
that questions the validity of this Credit Agreement or any of the other Loan
Documents, or any action taken or to be taken pursuant hereto or thereto. Except
as set forth in information provided pursuant to Section 6.2 hereof or as
otherwise disclosed by the Company to the Banks, there is no Proceeding of any
kind pending or threatened, in writing, against the Company, any of its
Subsidiaries, or the General Partner that, if adversely determined, is
reasonably likely to, either in any case or in the aggregate, result in a
Material Adverse Effect or impair or prevent performance and observance by any
Borrower of its obligations under this Credit Agreement or the other Loan
Documents.

5.7    Compliance with Other Instruments, Laws, Etc. None of any of the Company,
its Subsidiaries, including Sanford Bernstein, and the General Partner is, in
any respect material to the Company and its Consolidated Subsidiaries taken as a
whole, in violation of or default under (a) any provision of its certificate of
incorporation or by-laws, or its certificate of limited partnership or agreement
of limited partnership or its certificate of formation or limited liability
company agreement, or its governing documents in the case of any general
partnership, as the case may be, (b) any Contract to which it is or may be
subject or by which it or any of its properties are or may be bound, or (c) any
Government Mandate, including Government Mandates relating to occupational
safety and employment matters.


27
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------






5.8    Investment Company Act. Neither the Company nor any of its Subsidiaries
(excluding investment companies in which the Company or a Consolidated
Subsidiary has made “seed money” investments) is an “investment company”, as
such term is defined in the 1940 Act.

5.9    Employee Benefit Plans. Each contribution required to be made to a
Guaranteed Pension Plan, whether required to be made to satisfy the minimum
funding requirements or to avoid the incurrence of, the notice or lien
provisions of §303(k) of ERISA, or otherwise, has been timely made. No minimum
funding waiver has been requested with respect to any Guaranteed Pension Plan.
No liability to the PBGC (other than required insurance premiums, all of which
have been paid) has been incurred by the Company or any ERISA Affiliate with
respect to any Guaranteed Pension Plan and there has not been any ERISA
Reportable Event, or any other event or condition which presents a material risk
of termination of any Guaranteed Pension Plan by the PBGC. Based on the latest
valuation of each Guaranteed Pension Plan (which in each case occurred within
fifteen (15) months of the date of the representation), and on the actuarial
methods and assumptions employed for that valuation, the aggregate benefit
liabilities of all such Guaranteed Pension Plans within the meaning of §4001 of
ERISA did not exceed the aggregate value of the assets of all such Guaranteed
Pension Plans by more than $50,000,000, disregarding for this purpose the
benefit liabilities and assets of any Guaranteed Pension Plan with assets in
excess of benefit liabilities. The administrator of any Guaranteed Pension Plan
has not provided notice of an intent to terminate such Guaranteed Pension Plan,
pursuant to Section 4041(a)(2) of ERISA (including any such notice with respect
to a plan amendment referred to in Section 4041(e) of ERISA). The conditions for
imposition of a lien under Section 303(k) of ERISA have not been met with
respect to any Guaranteed Pension Plan. A determination that any Guaranteed
Pension Plan is in “at risk” status (within the meaning of Section 303 of ERISA)
has not been made. The PBGC has not instituted proceedings to terminate a
Guaranteed Pension Plan pursuant to Section 4042 of ERISA, nor has any event or
condition described in Section 4042 of ERISA that constitutes grounds for the
termination of, or the appointment of a trustee to administer, such Guaranteed
Pension Plan occurred. Neither the Company nor any ERISA Affiliate has incurred
or is reasonably expected to incur any Withdrawal Liability to a Multiemployer
Plan which could be reasonably expected to result in a liability of more than
$50,000,000. Neither the Company nor any ERISA Affiliate has been notified by
the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization (within the meaning of Section 4241 of ERISA), insolvent (within
the meaning of Section 4245 of ERISA) or has been determined to be in
"endangered" or "critical" status within the meaning of Section 432 of the Code
or Section 305 of ERISA and no Multiemployer Plan is reasonably expected to be
in "endangered" or "critical" status."

5.10    Use of Proceeds. The proceeds of the Loans shall be used by the
applicable Borrower for general business purposes, including, without
limitation, in the case of the Company, for working capital purposes and, in the
case of Sanford Bernstein, to fund its obligations resulting from engaging in
Securities Trading Activities. No portion of any Loan made to the Company is to
be used for the purpose of purchasing or carrying any “margin security” or
“margin stock” as such terms are used in Regulations U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R. Parts 221 and 224. Sanford
Bernstein is an “exempted borrower” as such term is used in Regulation U of the
Board of Governors of the Federal Reserve System, 12, C.F.R. Part 221.

5.11    General. The Company’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2015, and Quarterly Reports on Form 10-Q referred to in
Section 5.3 (a) conform in all material respects to the requirements of the
Securities Exchange Act of 1934, as amended, and to all applicable rules and
regulations of the Securities and Exchange Commission, and (b) as amended by
interim filings, do not contain an untrue statement of any material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances in which they are made, not
misleading.

5.12    OFAC. Neither the Company, nor any of its Subsidiaries, nor, to the
knowledge of the Company and its Subsidiaries, any director, officer, employee
or agent thereof, is an individual or entity, or is controlled by a Person that
is, currently the subject of any Sanctions, nor is the Company or any Subsidiary
located, organized or resident in a Designated Jurisdiction. The Company and its
Subsidiaries have instituted and maintained policies and procedures designed to
promote and achieve compliance with applicable Sanctions.


28
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------






5.13    Anti-Corruption Laws. The Company and its Subsidiaries have conducted
their businesses in compliance with applicable Anti-Corruption Laws in all
material respects and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

6.    AFFIRMATIVE COVENANTS OF THE BORROWERS.
Each Borrower (as to itself and its Subsidiaries, as applicable) covenants and
agrees that, so long as any Loan or any Note is Outstanding or any Bank has any
obligation to make any Loans:

6.1    Records and Accounts. Such Borrower will, and will cause each of its
Subsidiaries to, keep complete and accurate records and books of account.

6.2    Financial Statements, Certificates, and Information. The Company will
deliver to each of the Banks:
(a)    as soon as practicable, but in any event not later than ninety-five (95)
days after the end of each fiscal year of the Company, or Sanford Bernstein, as
the case may be:
(i)    the consolidated balance sheet of the Company, as at the end of such
fiscal year;
(ii)    the consolidated statement of income and consolidated statement of cash
flows of the Company for such fiscal year;
(iii)    the balance sheet of Sanford Bernstein, as at the end of such fiscal
year ; and
(iv)    the statement of income and statement of cash flows of Sanford Bernstein
for such fiscal year.
Each of the balance sheets and statements delivered under this Section 6.2(a)
shall (I) in the case of items (i) and (ii), set forth in comparative form the
figures for the previous fiscal year; (II) be in reasonable detail and prepared
in accordance with GAAP based on the records and books of account maintained as
provided in Section 6.1; (III) include footnotes or otherwise be accompanied by
information outlining in sufficient detail reasonably satisfactory to the
Administrative Agent the effect of consolidating Excluded Funds, if applicable,
and be accompanied by (or be delivered concurrently with the financial
statements under this Section 6.2(a)) a certification by the principal financial
or accounting officer of the Company or Sanford Bernstein, as the case may be,
that the information contained in such financial statements presents fairly in
all material respects the consolidated financial position of the Company or the
financial position of Sanford Bernstein, as the case may be, on the date thereof
and consolidated results of operations and consolidated cash flows of the
Company or results of operations and cash flows Sanford Bernstein, as the case
may be, for the periods covered thereby; and (IV) be certified, without
limitation as to scope, by PricewaterhouseCoopers LLP or another firm of
independent certified public accountants reasonably satisfactory to the
Administrative Agent, and, in the case of items (i) and (ii), shall be
accompanied by (or be delivered concurrently with the financial statements under
this Section 6.2(a)(i) and (ii)) a written statement from such accountants to
the effect that in connection with their audit of such financial statements
nothing has come to their attention that caused them to believe that the Company
has failed to comply with the terms, covenants, provisions or conditions of
Section 6.1, Section 7.1, Section 7.5(a), Section 7.5(c), Section 7.6, Section
7.7 and Section 8 of this Credit Agreement as to accounting matters (provided
that such accountants may also state that the audit was not directed primarily
toward obtaining knowledge of such noncompliance), or, if such accountants shall
have obtained knowledge of any such noncompliance, they shall disclose in such
statement any such noncompliance; provided that such accountants shall not be
liable to the Banks for failure to obtain knowledge of any such noncompliance;


29
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





(b)    as soon as practicable, but in any event not later than fifty (50) days
after the end of the first three fiscal quarters of each fiscal year of the
Company, (i) the unaudited interim condensed consolidated balance sheet of the
Company as at the end of such fiscal quarter, and (ii) the unaudited interim
condensed consolidated statement of income and unaudited interim condensed
consolidated statement of cash flow of the Company for such fiscal quarter and
for the portion of the Company’s fiscal year then elapsed, all in reasonable
detail and, with respect to clauses (i) and (ii), prepared in a manner
consistent with the accounting practices and policies employed with respect to
the audited financial statements reported in the Company’s most recent Form 10-K
filed with the Securities and Exchange Commission and prepared in accordance
with Rule 10-01 of Regulation S-X of the Securities and Exchange Commission, and
including footnotes or otherwise accompanied by information outlining in
sufficient detail reasonably satisfactory to the Administrative Agent the effect
of consolidating Excluded Funds, if applicable, and concurrently therewith a
certification by the principal financial or accounting officer of the Company
that, in the opinion of management of the Company, all adjustments necessary for
a fair presentation of (A) the results of operations of the Company for the
periods covered thereby, (B) the financial position of the Company at the date
thereof, and (C) the cash flows of the Company for periods covered thereby have
been made (subject to year-end adjustments);
(c)    concurrently with the delivery of the financial statements referred to in
Section 6.2(b) above, the quarterly FOCUS Report of Sanford Bernstein;
(d)    simultaneously with the delivery of the financial statements referred to
in Sections 6.2(a)(i) and (ii) and (b) above, a compliance certificate certified
by the principal financial officer, treasurer or general counsel of the Company
in substantially the form of Exhibit C hereto and setting forth in reasonable
detail computations evidencing compliance with the covenants contained in
Section 8 and (if applicable) reconciliations to reflect changes in GAAP since
December 31, 2015;
(e)    promptly after the same are available, copies of each annual report,
proxy, if any, or financial statement or other report or communication sent to
the holders of Equity Securities of the Company who are not Affiliates of the
Company, and copies of all annual, interim and current reports and any other
report of a material nature (it being understood that filings in the ordinary
course of business pursuant to Sections 13(d), (f) and (g) of the Securities
Exchange Act of 1934 are not material) which the Company may file or be required
to file with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934, and not otherwise required to be delivered to the Administrative Agent
pursuant hereto; and
(f)    from time to time such other financial data and information (including
accountants’ management letters) as the Administrative Agent (having been
requested to do so by any Bank) may reasonably request.
Documents required to be delivered pursuant to this Section 6.2 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Company posts such documents, or provides a link
thereto on the Company’s internet website at www.abglobal.com or such other
replacement website of which the Company has given proper notice to the
Administrative Agent and each Bank; or (ii) on which such documents are posted
on the Company’s behalf on IntraLinks/IntraAgency or another relevant website,
if any, to which each Bank and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Company shall notify (which may be by facsimile or
electronic mail) the Administrative Agent and each Bank of the posting of any
such documents. The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Company with any
such request for delivery, and each Bank shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
The Company hereby acknowledges that (a) the Administrative Agent will make
available to the Banks materials and/or information provided by or on behalf of
the Company hereunder (collectively, “Company Materials”) by posting the Company
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Banks (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Company
or its Affiliates, or the respective securities of any of the foregoing, and


30
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





who may be engaged in investment and other market-related activities with
respect to such Persons’ securities. The Company hereby agrees that (w) all
Company Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Company Materials “PUBLIC,” the Company shall be deemed to have
authorized the Administrative Agent and the Banks to treat such Company
Materials as not containing any material non-public information with respect to
the Company or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Company Materials
constitute Information, they shall be treated as set forth in Section 20); (y)
all Company Materials marked “PUBLIC” are permitted to be made available through
a portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent shall be entitled to treat any Company Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.” Notwithstanding the
foregoing, the Company shall be under no obligation to mark any Company
Materials “PUBLIC.”

6.3    Notices.
6.3.1    Defaults. Each Borrower will promptly after the executive management of
such Borrower (which for purposes of this covenant shall mean (to the extent
applicable) the chairman of the board, chief executive officer, president, chief
operating officer, chief financial officer, treasurer or general counsel of such
Borrower) becomes aware thereof (and in any case within three (3) Business Days
after the executive management becomes aware thereof) notify the Administrative
Agent and each of the Banks in writing of the occurrence of any Default. If any
Person shall give any notice in writing of a claimed default (whether or not
constituting an Event of Default) under the Loan Documents or any other Contract
relating to Funded Debt equal to or in excess of $100,000,000 to which or with
respect to which any Borrower or any of its Subsidiaries is a party or obligor,
whether as principal, guarantor, surety, or otherwise, such Borrower shall
forthwith give written notice thereof to the Administrative Agent and each of
the Banks, describing the notice or action and the nature of the claimed
default.
6.3.2    Notice of Proceedings and Judgments. The Company will give notice to
the Administrative Agent and each of the Banks in writing within ten (10)
Business Days of the executive management of the Company (as defined in Section
6.3.1) becoming aware of any Proceedings pending affecting the Company or any of
its Subsidiaries or to which the Company or any of its Subsidiaries is or
becomes a party that could reasonably be expected by the Company to have a
Material Adverse Effect (or of any material adverse change in any such
Proceedings of which the Company has previously given notice). Any such notice
will state the nature and status of such Proceedings. The Company will give
notice to the Administrative Agent and each of the Banks, in writing, in form
and detail satisfactory to the Administrative Agent, within ten (10) Business
Days of any settlement or any judgment, final or otherwise, against the Company
or any of its Subsidiaries where the amount payable by the Company or any of its
Subsidiaries, after giving effect to insurance, is in excess of the lesser of
$50,000,000 or 10% of Consolidated Net Worth as at the end of the most recent
fiscal quarter.
6.3.3    Notice of Change of Control. Prior to any consummation of any proposed
Change of Control, the Company will promptly give written notice (a “Company
Control Change Notice”) of such fact to the Administrative Agent and the Banks
at least forty (40) days prior to the proposed Change of Control Date. Without
limiting the foregoing, upon obtaining actual knowledge of any proposed Change
of Control or impending Change of Control, any of the Administrative Agent and
the Banks may (but in no case shall any of them be obligated to) deliver written
notice to the Borrowers of such event, indicating that such event requires the
Borrowers to prepay the Loans pursuant to Section 3.2.2 (and in any such notice
a Bank may make demand for payment of its Loans under Section 3.2.2). Promptly
upon receipt of such notice, but in no event later than five (5) Business Days
after actual receipt thereof, the Company will give written notice (such notice,
together with a Company Control Change Notice, a “Control Change Notice”) of
such fact to the Administrative Agent and the Banks (including the Bank that has
so notified the Company). Any Control Change Notice shall (a) describe the
principal facts and circumstances of such Change of Control known to the Company
in reasonable detail (including the Change of Control Date or, if the Company
does not have knowledge of the Change of Control Date, the Company’s best
estimate of such Change of Control Date), (b)


31
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





make reference to Section 3.2.2 and the rights of the Banks to require the
Borrowers to prepay the Loans on the terms and conditions provided for therein,
and (c) state that each Bank may make a demand for payment of its Loans by
providing written notice to the Borrowers within fifteen (15) days after the
effective date of such Control Change Notice. In the event the Company shall not
have designated the Change of Control Date in its Control Change Notice, the
Company shall keep the Administrative Agent and the Banks informed as to any
changes in the estimated Change of Control Date and shall provide written notice
to the Administrative Agent and the Banks specifying the Change of Control Date
promptly upon obtaining knowledge thereof.

6.4    Existence; Business; Properties.
6.4.1    Legal Existence. Each Borrower will, and will cause each of its
Consolidated Subsidiaries to do or cause to be done all things necessary to
preserve and keep in full force and effect its existence, rights and franchises
as a limited partnership, general partnership, corporation, limited liability
company or trust, as the case may be, except, with respect to rights and
franchises, where the failure to preserve and keep in full force and effect such
rights and franchises would not be likely to have a Material Adverse Effect,
provided, however, this Section 6.4.1 shall not prohibit any merger,
consolidation, or reorganization of such Borrower or any of its Subsidiaries
permitted pursuant to Section 7.2.
6.4.2    Conduct of Business. The Company will, and will cause each of its
Consolidated Subsidiaries (including Sanford Bernstein) to, engage in the lines
of business conducted as of the Closing Date and any services, business,
activities or businesses incidental to, or reasonably related or similar to, or
complementary to any line of business engaged in by the Company and its
Consolidated Subsidiaries on the Closing Date or any business activity that is a
reasonable extension, development or expansion thereof or ancillary thereto.
6.4.3    Maintenance of Properties. Each Borrower will, and will cause each of
its Consolidated Subsidiaries to, cause its properties used or useful in the
conduct of its business and which are material to the Business of such Borrower
and its Consolidated Subsidiaries taken as a whole to be maintained and kept in
good condition, repair, and working order and supplied with all necessary
equipment, ordinary wear and tear excepted; provided that nothing in this
Section 6.4.3 shall prevent such Borrower or any of its Consolidated
Subsidiaries from discontinuing the operation and maintenance of any properties
if such discontinuance (i) is, in the judgment of the Company or such
Subsidiary, desirable in the conduct of its business, and (ii) does not have a
Material Adverse Effect.
6.4.4    Status Under Securities Laws. The Company shall maintain its status as
a registered “investment adviser”, under (a) the Investment Advisers Act of 1940
and (b) under the laws of each state in which such registration is required in
connection with the investment advisory business of the Company and, as to (b)
only, where a failure to obtain such registration would be likely to have a
Material Adverse Effect. The Company shall cause Alliance Distributors (i) to
maintain its status as a registered “broker/dealer” under the Securities
Exchange Act of 1934 and under the laws of each state in which such registration
is required in connection with the business of Alliance Distributors and where a
failure to obtain such registration would be likely to have a Material Adverse
Effect, and (ii) to maintain its membership in the Financial Industry Regulatory
Authority, Inc. The Company shall cause Sanford Bernstein (i) to maintain its
status as a registered “broker/dealer” under the Securities Exchange Act of 1934
and under the laws of each state in which such registration is required in
connection with the business of Sanford Bernstein and where a failure to obtain
such registration would be likely to have a Material Adverse Effect and (ii) to
maintain its membership in the Financial Industry Regulatory Authority, Inc.

6.5    Insurance. Each Borrower will, and will cause each of its Consolidated
Subsidiaries to, maintain with financially sound and reputable insurers
insurance with respect to its properties and business against such casualties
and contingencies, in such amounts, containing such terms, in such forms, and
for such periods, or shall be self-insured in respect of such risks (with
appropriate reserves to the extent required by GAAP), as shall be customary in
the industry for companies engaged in similar activities in similar geographic
areas.


32
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------






6.6    Taxes. Each Borrower will, and will cause each of its Consolidated
Subsidiaries to, duly pay and discharge, or cause to be paid and discharged,
before the same shall become overdue, all taxes, assessments, and other
governmental charges imposed upon it or its real property, sales, and
activities, or any part thereof, or upon the income or profits therefrom, as
well as all claims for labor, materials, or supplies that if unpaid (a) might by
law become a Lien upon any of its property and (b) would be reasonably likely to
result in a Material Adverse Effect; provided that any such tax, assessment,
charge, levy, or claim need not be paid if the validity or amount thereof shall
currently be contested in good faith by appropriate proceedings and if such
Borrower or such Subsidiary shall have set aside on its books, if and to the
extent permitted by GAAP, adequate accruals with respect thereto.

6.7    Inspection of Properties and Books, Etc.
6.7.1    General. Each Borrower shall, and shall cause each of its Subsidiaries
to, permit the Banks, through the Administrative Agent or any of the Banks’
other designated representatives, to visit and inspect any of the properties of
such Borrower or any of its Subsidiaries, to examine the books of account of
such Borrower and its Subsidiaries (and to make copies thereof and extracts
therefrom), and to discuss the affairs, finances, and accounts of such Borrower
and its Subsidiaries with, and to be advised as to the same by, its and their
officers, all at such reasonable times and intervals as the Administrative Agent
or any Bank may request. The costs incurred by the Administrative Agent and the
Banks in connection with any such inspection shall be borne by the Banks making
or requesting the inspection (or, if the Administrative Agent makes an
inspection on its own initiative after notice to the Banks, by the Banks
jointly, on a pro rata basis according to their Outstanding Loans or, if no
Loans are Outstanding, their respective Commitments), except as otherwise
provided by Section 15(e). Any data and information that is obtained by the
Administrative Agent or any Bank pursuant to this Section 6.7.1 shall be held
subject to Section 20.
6.7.2    Communication with Accountants. Each Borrower authorizes the
Administrative Agent and, if accompanied by the Administrative Agent, the Banks
to communicate directly with such Borrower’s independent certified public
accountants and authorizes such accountants to disclose to the Administrative
Agent and the Banks any and all financial statements and other supporting
financial documents and schedules, including copies of any management letter
with respect to the Business of such Borrower or any of its Subsidiaries. Each
Borrower shall be entitled to reasonable prior notice of any such meeting with
its independent certified public accountants and shall have the opportunity to
have its representatives present at any such meeting. At the request of the
Administrative Agent, each Borrower shall deliver a letter addressed to such
accountants instructing them to comply with the provisions of this Section
6.7.2. Any data and information that is obtained by the Administrative Agent or
any Bank pursuant to this Section 6.7.2 shall be held subject to Section 20.

6.8    Compliance with Government Mandates, Contracts, and Permits. Each
Borrower will and will cause each of its Consolidated Subsidiaries to, comply
(if and to the extent that a failure to comply would be likely to have a
Material Adverse Effect) with (a) all applicable Government Mandates wherever
the business of such Borrower or any such Subsidiary is conducted, including all
Environmental Laws and all Government Mandates relating to occupational safety
and employment matters; (b) the provisions of the certificate of incorporation
and by-laws, or the agreement of limited partnership and certificate of limited
partnership, or its governing documents in the case of any general partnership,
as the case may be, of such Borrower and such Subsidiary; (c) all Contracts to
which such Borrower or any such Subsidiary is party, by which such Borrower or
any such Subsidiary is or may be bound, or to which any of their respective
properties are or may be subject; and (d) the terms and conditions of any Permit
used in the Business of such Borrower or any such Subsidiary. If any Permit
shall become necessary or required in order that such Borrower may fulfill any
of its obligations hereunder or under any of the other Loan Documents to which
such Borrower is a party, such Borrower will immediately take or cause its
Subsidiaries to take all reasonable steps within the power of such Borrower and
its Subsidiaries to obtain and maintain in full force and effect such Permit and
furnish the Administrative Agent and the Banks with evidence thereof.

6.9    Use of Proceeds. Each Borrower will use the proceeds of the Loans solely
as provided in Section 5.10.


33
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------






6.10    Certain Changes in Accounting Principles. In the event of a change after
the date of this Credit Agreement in (a) GAAP (as defined in clause (b) of the
definition of “GAAP” in Section 1.1) or (b) any regulation issued by the
Securities and Exchange Commission (either such event being referred to herein
as an “Accounting Change”), that results in a material change in the
calculations as to compliance with any financial covenant contained in Section 8
or in the calculation of any item to be taken into account in the calculations
as to compliance with any such covenant (the “Affected Computation”) in such a
manner and to such an extent that, in the good faith judgment of the Chief
Financial Officer of the Company or the Majority Banks, as evidenced by notice
from such Majority Banks to the Company and the Administrative Agent (the
“Accounting Notice”), the application of the Accounting Change to the Affected
Computation would no longer reflect the intention of the parties to this Credit
Agreement, then and in any such event:
(a)    the Company shall, promptly after either a determination by its Chief
Financial Officer as provided above or receipt of an Accounting Notice, give
written notice thereof to the Administrative Agent and each Bank, which notice
shall be accompanied by a copy of any Accounting Notice and a certificate of the
Chief Financial Officer of the Company:
(i)    describing the Accounting Change in question and the particular covenant
or covenants that will be affected by such Accounting Change;
(ii)    setting forth in reasonable detail (including detailed calculations) the
manner and extent to which the covenant or covenants listed in such certificate
are affected by such Accounting Change; and
(iii)    setting forth in reasonable detail (including detailed calculations)
the information required in order to establish that the Company would be in
compliance with the requirements of the covenant or covenants listed in such
certificate if such Accounting Change was not effective (or, if the Company
would not be so in compliance, setting forth in reasonable detail calculations
of the extent of such non-compliance);
(b)    the Company and the Banks will enter into good faith negotiations with
each other for an equitable amendment of such covenant or covenants, and the
definition of GAAP set forth in Section 1.1, pursuant to Section 26 so as to
place the parties, insofar as possible, in the same relative position as if such
Accounting Change had not occurred;
(c)    for the period from the date on which such Accounting Change becomes
effective (the “Effective Date”) to the effective date of an amendment to this
Credit Agreement pursuant to Section 26, the Company shall be deemed to be in
compliance with the covenant or covenants listed in such certificate if and so
long as (but only if and so long as) the Company would be in compliance with
such covenant or covenants if such Accounting Change had not occurred; and
(d)    if no amendment to this Credit Agreement has become effective within
ninety (90) days after the Effective Date of such Accounting Change, then all
accounting computations required to be made for purposes of this Credit
Agreement thereafter shall be made in accordance with GAAP as in effect
immediately prior to such Effective Date.

6.11    Broker-Dealer Subsidiaries.
6.11.1    Maintain Net Capital. Each Material Broker-Dealer Subsidiary of the
Company that is a U.S. regulated broker-dealer shall not fail to maintain net
capital in an amount not less than that required by the Net Capital Rule for a
period in excess of five (5) Business Days of the date such Material
Broker-Dealer Subsidiary knew of such failure, and each Material Broker-Dealer
Subsidiary of the Company that is a non-U.S. regulated broker-dealer shall not
fail to maintain net capital or capital (or the equivalent) in an amount not
less than that required by any similar rule, regulation or requirement
(including any capital


34
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





adequacy requirement) of the relevant regulatory authority or authorities in any
relevant jurisdiction for a period in excess of five (5) Business Days of the
date such Material Broker-Dealer Subsidiary knew of such failure, and
6.11.2    Registration; Qualification. Each Broker-Dealer Subsidiary must
maintain its registration or comparable qualification with its applicable
Examining Authority to the extent such registration or comparable qualification
is material to the business of the Company and its Subsidiaries taken as a
whole.

6.12    Risk Limit Procedures. The Company will deliver to the Administrative
Agent, as soon as practical, but in any event not later than ten (10) Business
Days after the end of each calendar year, its internal risk limit procedure.

7.    CERTAIN NEGATIVE COVENANTS OF THE COMPANY.
The Company covenants and agrees that, so long as any Loan or any Note is
Outstanding or any Bank has any obligation to make any Loans:

7.1    Disposition of Assets. The Company will not, and will not cause, permit,
or suffer any of its Consolidated Subsidiaries to, in any single transaction or
in multiple transactions within any fiscal year of the Company, sell, transfer,
assign, or otherwise dispose of assets of the Company and its Consolidated
Subsidiaries, or enter into any Contract for any such sale, transfer,
assignment, or disposition (a “Disposition”), provided, however:
(a)    Consolidated Subsidiaries of the Company may sell, transfer, assign, or
dispose of assets (including 12b-1 Fees) to the Company or another Consolidated
Subsidiary;
(b)    the Company and any Consolidated Subsidiary of the Company may make any
Disposition (other than a Disposition (whether in one or a series of
transactions) of all or substantially all of the assets of the Company and its
Consolidated Subsidiaries) so long as (i) no Default exists or would be caused
thereby, (ii) after giving effect to such Disposition the Company will, on a pro
forma basis, be in compliance with the financial covenants set forth in Section
8 hereof, and (c) the assets disposed of in any fiscal year in the aggregate did
not generate more than 33 1/3% of the consolidated revenues of the Company
during the immediately preceding fiscal four quarters or if such assets
generated revenues during the immediately preceding fiscal four quarters that if
subtracted from the consolidated revenues of the Company during this period
would result in consolidated revenues of the Company of less than
$1,200,000,000; and
(c)    the Company and any Consolidated Subsidiary of the Company may sell,
transfer or assign, or dispose of 12b-1 Fees to Persons other than the Company
and its Consolidated Subsidiaries. Any Indebtedness in respect of obligations of
the Company and its Consolidated Subsidiaries arising out of such transactions
shall constitute “Funded Debt”.
This covenant is not intended to restrict the conversion of a short-term
investment of any Borrower into cash or into another investment which remains an
asset of such Borrower.

7.2    Fundamental Changes. The Company will not, and will not cause, permit, or
suffer any of its Consolidated Subsidiaries to, become a party to any merger,
dissolution or consolidation involving all or substantially all of its assets
(whether in one or a series of transactions) (any such transaction, a
“Reorganization” and the term “Reorganize” shall have a correlative meaning) or
purchase or acquire all or substantially all of the assets or Equity Securities
of a Person or a business unit of a Person (whether in one or a series of
transactions) (each, an “Acquisition”) or enter into any Contract providing for
any Reorganization or Acquisition, provided, however, so long as no Default then
exists or would be caused thereby:
(a)    any Consolidated Subsidiary may merge with (i) a Borrower, provided that
such Borrower shall be the continuing or surviving Person, or (ii) any one or
more Consolidated Subsidiaries;


35
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





(b)    any Person may merge with (i) a Borrower provided that (x) such Borrower
shall be the continuing or surviving Person, and (y) such Person merging into
such Borrower is in the same line of business as the Company and its
Subsidiaries or a line of business reasonably related thereto, or (ii) any one
or more Consolidated Subsidiaries, provided that (x) such Consolidated
Subsidiary shall be the continuing or surviving Person, (y) such Person merging
into a Consolidated Subsidiary is in the same line of business as the Company
and its Subsidiaries or a line of business reasonably related thereto; and
(c)    the Company or any Consolidated Subsidiary may purchase or acquire all or
substantially all of the Equity Securities or assets of a Person or a business
unit of a Person, provided that (i) such Person is, or such assets or business
unit are to be used, in the same line of business as the Company and its
Subsidiaries or a line of business incidental to, or reasonably related, similar
or complementary thereto and (ii) after giving effect to such purchase or
acquisition, the Company will, on a pro forma basis, be in compliance with the
financial covenants set forth in Section 8.

7.3    Restrictions on Liens. The Company will not, and will not cause, permit,
or suffer any of its Consolidated Subsidiaries to (a) create or incur, or cause,
permit, or suffer to be created or incurred or to exist, any Lien upon any of
its property or assets of any character whether now owned or hereafter acquired,
or upon the income or profits therefrom; (b) transfer any of such property or
assets or the income or profits therefrom for the purpose of subjecting the same
to the payment of Indebtedness or performance of any other obligation in
priority to payment of its general creditors; (c) acquire, or agree or have an
option to acquire, any property or assets upon conditional sale or other title
retention or purchase money security agreement, device, or arrangement; (d)
suffer to exist any Indebtedness or claim or demand for a period of time such
that the same by Government Mandate or upon bankruptcy or insolvency, or
otherwise, would be given any priority whatsoever over its general creditors; or
(e) assign, pledge, or otherwise transfer any accounts, contract rights, general
intangibles, chattel paper, or instruments, with or without recourse, other than
a transfer or assignment in connection with a Disposition permitted under
Section 7.1 or Reorganization or Acquisition permitted under Section 7.2 or an
Investment; provided that the Company and any Subsidiary of the Company may
create or incur, or cause, permit, or suffer to be created or incurred or to
exist:
(i)    Liens imposed by Government Mandate to secure taxes, assessments, and
other government charges in respect of obligations not overdue or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves are maintained in accordance with GAAP;
(ii)    statutory Liens of carriers, warehousemen, mechanics, suppliers,
laborers, and materialmen, and other like Liens in the ordinary course of
business, in each case in respect of obligations not overdue for a period of
more than 30 days or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves are maintained in
accordance with GAAP;
(iii)    Liens arising out of pledges or deposits in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;
(iv)    Liens on deposits to secure performance of bids or performance bonds and
other similar Liens, in the ordinary course of business;
(v)    Liens on Real Estate consisting of easements, rights of way, zoning
restrictions, restrictions on the use of real property, defects and
irregularities in the title thereto, and other minor Liens, provided, none of
such Liens in the reasonable opinion of the Company interferes materially with
the use of the affected property in the ordinary conduct of the business of the
Company and its Subsidiaries;


36
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





(vi)    the rights and interests of landlords and lessors under leases of Real
Estate leased by the Company or one of its Subsidiaries, as lessee;
(vii)    Liens outstanding on the Closing Date and set forth on Schedule 7.3;
(viii)    Liens in favor of either the Company or a Consolidated Subsidiary on
all or part of the assets of any Subsidiary of the Company securing Indebtedness
owing by such Subsidiary to the Company or such Consolidated Subsidiary, as the
case may be;
(ix)    Liens on interests of the Company or its Subsidiaries in partnerships or
joint ventures consisting of binding rights of first refusal, rights of first
offer, take-me-along rights, third-party offer provisions, buy-sell provisions,
other transfer restrictions and conditions relating to such partnership or joint
venture interests, and Liens granted to other participants in such partnership
or joint venture as security for the performance by the Company or its
Subsidiaries of their obligations in respect of such partnership or joint
venture;
(x)    UCC notice filings in connection with non-recourse sales of 12b-1 Fees
(other than sales constituting a collateral security device);
(xi)    Liens securing purchase money Indebtedness so long as such Liens are
only on the asset acquired with such purchase money Indebtedness and secure only
the Indebtedness incurred to purchase such asset;
(xii)    Liens incurred or otherwise arising in connection with the Securities
Trading Activities of the Broker-Dealer Subsidiaries;
(xiii)    Liens in favor of the Administrative Agent or any Bank to secure the
Obligations;
(xiv)    Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into in the ordinary course of business;
(xv)    banker’s Liens, rights of set off or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions in the
ordinary course of business; and
(xvi)    Liens (in addition to those specified in clauses (i) through (xv)
above) securing Indebtedness in an aggregate amount for the Company and all of
its Consolidated Subsidiaries taken together not in excess of $80,000,000
outstanding at any point in time (but excluding from the amount of any such
Indebtedness that portion which is fully covered by insurance and as to which
the insurance company has acknowledged to the Administrative Agent its coverage
obligation in writing).

7.4    Distributions. The Company shall not cause, permit, or suffer any
restriction or Lien on the ability of any Consolidated Subsidiary to (a) pay,
directly or indirectly, any Distributions to the Company or any other Subsidiary
of the Company, (b) make any payments, directly or indirectly, in respect of any
Indebtedness or other obligation owed to the Company or any of its Subsidiaries,
(c) make loans or advances to the Company or any other Subsidiary of the
Company, or (d) sell, transfer, assign, or otherwise dispose of any property or
assets to the Company or any other Subsidiary of the Company, except, in each
such case, restrictions or Liens (aa) that exist under or by reason of
applicable Government Mandates, including any net capital rules, (bb) that are
imposed only, as to Indebtedness of the Company or any Consolidated Subsidiary
incurred prior to the date hereof, upon a failure to pay when due any of such
Indebtedness, or, as to Indebtedness of the Company or any Consolidated
Subsidiary incurred on or after the date hereof, upon an


37
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





acceleration of such Indebtedness or a failure to pay the full amount of such
Indebtedness at maturity, or (cc) that arise by reason of the maintenance by any
Subsidiary that is not a Consolidated Subsidiary of a level of net worth for the
purpose of ensuring that limited partnerships for which it serves as general
partner will be treated as partnerships for federal income tax purposes.
Notwithstanding the foregoing, any portion of net earnings of any Consolidated
Subsidiary that is unavailable for payment of dividends to the Company or any
other Consolidated Subsidiary by reason of a restriction or Lien permitted under
any of clauses (aa), (bb), and (cc) shall be excluded from the calculation of
Consolidated Net Income (or Loss).

7.5    Transactions with Affiliates. The Company will not, and will not cause,
permit, or suffer any of its Subsidiaries to, directly or indirectly, enter into
any Contract or other transaction with any Affiliate of the Company or any of
its Subsidiaries that is material to the Company and the Consolidated
Subsidiaries taken as a whole, unless either: (a) such Contract or transaction
relates solely to compensation arrangements with directors, officers, or
employees of the Company, the General Partner, or the Consolidated Subsidiaries,
or (b) such transaction is in the ordinary course of business and is, taking
into account the totality of the relationships involved, on fair and reasonable
terms no less favorable to the Company and the Consolidated Subsidiaries taken
as a whole than would be obtained in comparable arm’s length transactions with
Persons that are not Affiliates of the Company or its Subsidiaries, or (c) the
Contract or other transaction is in connection with a Reorganization or
Acquisition permitted under Section 7.2 hereof.

7.6    Employee Benefit Plans. The Company will not, and will not cause, permit,
or suffer any ERISA Affiliate to:
(a)    engage in any “prohibited transaction” within the meaning of §406 of
ERISA or §4975 of the Code that could result in a material liability for the
Company and its Consolidated Subsidiaries taken as a whole;
(b)    permit any Guaranteed Pension Plan to be determined to be in “at risk”
status within the meaning of Section 303 of ERISA;
(c)    fail to contribute to any Guaranteed Pension Plan to an extent that, or
terminate any Guaranteed Pension Plan in a manner that, could result in the
imposition of a Lien on the assets of the Company or any of its Subsidiaries
pursuant to §303(k) or §4068 of ERISA; or
(d)    permit or take any action that would result in the aggregate benefit
liabilities (within the meaning of §4001 of ERISA) of all Guaranteed Pension
Plans exceeding the value of the aggregate assets of such Plans by more than
$50,000,000, disregarding for this purpose the benefit liabilities and assets of
any such Plan with assets in excess of benefit liabilities.

7.7    Amendments to Certain Documents. The Company shall not, without the prior
written consent of the Administrative Agent in each instance, permit or suffer
any material amendments, modifications, supplements, or restatements of its
certificate of limited partnership or the Company Partnership Agreement (or,
following any conversion of the Company to a corporation, its certificate of
incorporation or by-laws) that (i) relate to the determination of Available Cash
Flow or Operating Cash Flow under the Company Partnership Agreement, or (ii)
could reasonably be expected to materially adversely affect the ability of the
Company to perform and observe its obligations under the Loan Documents or the
legal rights and remedies of the Banks and the Administrative Agent under any of
the Loan Documents.

7.8    Sanctions. The Company shall not, and shall not permit its Subsidiaries
to, use the proceeds of any Loan for the purpose of funding any activities of or
business with any individual or entity, or in any Designated Jurisdiction, in
any manner that would result in the violation of Sanctions, or in any other
manner that will result in a violation of any Sanctions by any party hereto.


38
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------






7.9    Anti-Corruption Laws. The Company shall not use the proceeds of any Loan
for the purpose of breaching the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, or other similar legislation in other
jurisdictions.

8.    FINANCIAL COVENANTS OF THE COMPANY.
The Company covenants and agrees that, so long as any Loan or any Note is
Outstanding or any Bank has any obligation to make any Loans:

8.1    Consolidated Leverage Ratio. The Company will not at any time permit its
Consolidated Leverage Ratio to exceed 3.00 to 1.00.

8.2    Consolidated Interest Coverage Ratio. The Company will not at any time
permit its Consolidated Interest Coverage Ratio to be less than 4.00 to 1.00.

8.3    Miscellaneous. For purposes of this Section 8, demand obligations shall
be deemed to be due and payable during any fiscal year during which such
obligations are outstanding.

9.    CLOSING CONDITIONS.
The obligations of the Banks to enter into this Credit Agreement shall be
subject to the satisfaction of the following conditions precedent at or before
the Closing Date:

9.1    Financial Statements and Material Changes. The Banks shall be reasonably
satisfied that (a) the financial statements of the Company and the Consolidated
Subsidiaries referred to in Section 5.3 fairly present in all material respects
the business and financial condition and the results of operations of the
Company and the Consolidated Subsidiaries as of the dates and for the periods to
which such financial statements relate, and (b) there shall have been no
material adverse change in the Business of the Company and the Consolidated
Subsidiaries taken as a whole since the dates of such financial statements.

9.2    Loan Documents. Each of the Loan Documents shall have been duly executed
and delivered by the respective parties thereto and shall be in full force and
effect. Each Bank and the Administrative Agent shall have received a fully
executed copy of each such document.

9.3    Certified Copies of Charter Documents. Each of the Banks and the
Administrative Agent shall have received from the Company, the General Partner
and Sanford Bernstein (a) a copy of its certificate of limited partnership,
certificate of incorporation, certificate of formation or other charter document
duly certified as of a recent date by the Secretary of State of Delaware, (b) a
copy, certified by a duly authorized officer of such Entity to be true and
complete on the Closing Date, of its agreement of limited partnership, by-laws,
limited liability company agreement or equivalent document as in effect on such
date, and (c) a certificate of the Secretary of State of Delaware as to the due
organization, legal existence, and good standing of such Entity. The certificate
of incorporation, partnership agreement and by-laws, certificate of limited
partnership or certificate of formation of limited liability company agreement,
as the case may be, of the Company, the General Partner and Sanford Bernstein
shall be in all respects satisfactory in form and substance to the Banks and the
Administrative Agent.

9.4    Partnership, Corporate and Company Action. All partnership, corporate or
company action necessary for the valid execution, delivery, and performance by
each Borrower of this Credit Agreement and the other Loan Documents to which it
is or is to become a party, and all corporate action necessary for the General
Partner to cause the Company to execute, deliver, and perform this Credit
Agreement and the other Loan Documents to which the Company is or is to become a
party, shall have been duly and effectively taken, evidence thereof reasonably
satisfactory to the Banks and the Administrative Agent shall have been provided
to each of the Banks, and such action shall be in full force and effect at the
Closing Date.


39
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------






9.5    Consents. Each party hereto shall have duly obtained all consents and
approvals of Government Authorities and other third parties, and shall have
effected all notices, filings, and registrations with Government Authorities and
other third parties, as may be required in connection with the execution,
delivery, performance, and observance of the Loan Documents; all of such
consents, approvals, notices, filings, and registrations shall be in full force
and effect; and the Banks and the Administrative Agent shall have each received
evidence thereof satisfactory to them.

9.6    Opinions of Counsel. Each of the Banks and the Administrative Agent shall
have received a favorable opinion addressed to the Banks and the Administrative
Agent, dated as of the Closing Date, from Sidley Austin LLP, special counsel to
the Borrowers, in the form of Exhibit D hereto.

9.7    Proceedings. Except as may be disclosed in the Company’s Quarterly Report
on Form 10-Q for the quarter ended September 30, 2016, there shall be no
Proceedings pending or threatened the result of which, if adversely determined,
is reasonably likely to impair or prevent any Borrower’s performance and
observance of its obligations under this Credit Agreement and the other Loan
Documents.

9.8    Incumbency Certificate. Each of the Banks and the Administrative Agent
shall have received from each Borrower an incumbency certificate, dated as of
the Closing Date, signed by a duly authorized officer of such Borrower and
giving the name and bearing a specimen signature of each individual who shall be
authorized: (a) to sign, in the name and on behalf of such Borrower, each of the
Loan Documents to which such Borrower is or is to become a party; (b) to make
Loan Requests; and (c) to give notices and to take other action on behalf of
such Borrower under the Loan Documents.

9.9    Fees. The Borrowers shall have paid to the Administrative Agent for the
accounts of the Banks all fees then payable.

9.10    Representations and Warranties True; No Defaults. The Administrative
Agent and the Banks shall have received a certificate of an officer of the
Company and the General Partner, in form and substance satisfactory to the
Administrative Agent and the Banks, to the effect that (i) each of the
representations and warranties set forth herein and each of the other Loan
Documents is true and correct in all material respects on and as of the Closing
Date, and (ii) no material defaults exist under any material contract or
agreement of either Borrower, including, without limitation, this Credit
Agreement and the other Loan Documents.

9.11    Determinations under Section 9. Without limiting the generality of the
provisions of Section 13.1.4, for purposes of determining compliance with the
conditions specified in this Section 9, each Bank that has signed this Credit
Agreement shall be deemed to have consented to, approved, accepted and to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Bank unless the
Administrative Agent shall have received notice from such Bank prior to the
proposed Closing Date specifying its objection thereto.

10.    CONDITIONS TO ALL BORROWINGS.
The obligations of the Banks to make any Loan, including the Revolving Credit
Loans, whether on or after the Closing Date, shall also be subject to the
satisfaction of the conditions precedent set forth below. Each of the submission
of a Loan Request by a Borrower and the acceptance by such Borrower of any Loan
shall constitute a representation and warranty by such Borrower that the
conditions set forth below have been satisfied.

10.1    No Default. No Default shall have occurred and be continuing.

10.2    Representations True. Each of the representations and warranties of each
Borrower and its Subsidiaries contained in this Credit Agreement (other than the
representation and warranty set forth in Section 5.4), the other Loan Documents,
or in any document or instrument delivered pursuant to or in connection with
this Credit Agreement shall be true and correct in all material respects as of
the time of the making of such Loan, with the same


40
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





effect as if made at and as of that time (except to the extent that such
representations and warranties expressly relate to a prior date, in which case
they shall be true and correct in all material respects as of such earlier
date); provided, that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language is true and correct
(after giving effect to any qualification therein) in all respects on such
respective dates.

10.3    Loan Request. In the case of a Revolving Credit Loan, the Administrative
Agent shall have received a Loan Request as provided in Section 2.6.

10.4    Payment of Fees. Without limiting any other condition, the Borrowers
shall have paid to the Administrative Agent, for the account of the Banks and
the Administrative Agent as appropriate, all fees and other amounts due and
payable under the Loan Documents at or prior to the time of the making of such
Loan.

10.5    No Legal Impediment. No change shall have occurred in any Government
Mandate that in the reasonable opinion of any Bank would make it illegal for
such Bank to make such Loan (it being understood that this Section 10.5 shall be
a condition only for the Bank or Banks affected by such Government Mandate).

11.    EVENTS OF DEFAULT; ACCELERATION; ETC.

11.1    Events of Default and Acceleration. If any of the following events
(“Events of Default”) shall occur:
(a)    any Borrower shall fail to pay any principal of the Loans when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;
(b)    any Borrower shall fail to pay any interest on the Loans or fees or other
amounts payable hereunder when the same shall become due and payable, whether at
the stated date of maturity or any accelerated date of maturity or at any other
date fixed for payment, and such failure shall continue for five (5) days after
written notice of such failure has been given to a Borrower by the
Administrative Agent;
(c)    any Borrower shall fail to perform or observe any of its covenants
contained in Sections 6.3.1, 6.4.1, 7.1, 7.2, 7.3(xvi), 7.7, 7.8, 7.9, 8, or, if
such failure relates to a Lien securing Funded Debt, 7.3;
(d)    any Borrower or any of its Subsidiaries shall fail to perform or observe
any term, covenant, or agreement contained herein or in any of the other Loan
Documents (other than those specified elsewhere in this Section 11) for thirty
(30) days after written notice of such failure has been given to such Borrower
by the Administrative Agent, provided, that a failure to perform or observe the
terms, covenants and agreements set forth in Section 6.2, Section 6.3.3, Section
6.7 or Section 6.11.1 that continues for more than ten (10) days (regardless of
whether notice of such failure is given to such Borrower) shall constitute an
Event of Default hereunder;
(e)    any representation or warranty of any Borrower or any of its Subsidiaries
in this Credit Agreement, any of the other Loan Documents, or in any other
document or instrument delivered pursuant to or in connection with this Credit
Agreement shall prove to have been incorrect in any material respect upon the
date when made or deemed to have been made or repeated;
(f)    failure to make a payment of principal or interest, or the occurrence of
a default, event of default, or other event permitting (with or without the
passage of time or the giving of notice) acceleration or exercise of remedies
or, with respect to any Swap Contract, as to which the Company or any Subsidiary
is the defaulting party, permitting early termination thereof shall occur with
respect to (i) any Indebtedness for money borrowed, (ii) any Indebtedness in
respect of the deferred purchase price of goods or services, (iii) any
Capitalized Lease, (iv) any Broker-Dealer Debt, (v) any Swap Contract or (vi)
any Synthetic Lease Obligation, of the Company or any of its Subsidiaries,
having a principal amount (or (x) in the case of


41
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





a Capitalized Lease, scheduled rental payments with a discounted present value
from the last day of the initial term to the date of determination as determined
in accordance with generally accepted accounting principles or (y) in the case
of a Swap Contract, the Swap Termination Value or (z) in the case of a Synthetic
Lease Obligation, the amount of Attributable Indebtedness with respect thereto),
(A) in any one case, of $100,000,000 or more, or (B) in the aggregate, of
$250,000,000 or more, and such failure to make a payment of principal or
interest, or a default, event of default, or other event shall continue for such
period of time as would entitle the holder of such Indebtedness, Capitalized
Lease, Swap Contract or Synthetic Lease Obligation (with or without notice) to
accelerate such Indebtedness or terminate such Capitalized Lease, Swap Contract
or Synthetic Lease Obligation;
(g)    any of the Loan Documents shall be cancelled, terminated, revoked, or
rescinded otherwise than in accordance with the terms thereof or with the
express prior written agreement, consent, or approval of the Banks, or any
Proceeding to cancel, revoke, or rescind any of the Loan Documents shall be
commenced by or on behalf of any Borrower or any of its Subsidiaries party
thereto, or any Government Authority of competent jurisdiction shall make a
determination that, or issue a Government Mandate to the effect that, any
material provision of one or more of the Loan Documents is illegal, invalid, or
unenforceable in accordance with the terms thereof; or any material provision of
Section 14 shall cease to be valid and binding on or enforceable against the
Company, or the Company shall so state in writing;
(h)    the Company, Alliance Distributors, the General Partner, Sanford
Bernstein or any Material Subsidiary shall make an assignment for the benefit of
creditors, or admit in writing its inability to pay or generally fail to pay its
debts as they mature or become due, or shall petition or apply for the
appointment of a trustee or other custodian, liquidator, or receiver of the
Company, Alliance Distributors, the General Partner, Sanford Bernstein or any
Material Subsidiary or of any substantial part of the assets of the Company,
Alliance Distributors, the General Partner, Sanford Bernstein or any Material
Subsidiary, or shall commence any Proceeding relating to the Company, Alliance
Distributors, the General Partner, Sanford Bernstein or any Material Subsidiary
under any bankruptcy, reorganization, arrangement, insolvency, readjustment of
debt, dissolution, liquidation, or similar law of any jurisdiction, now or
hereafter in effect, or shall take any action to authorize or in furtherance of
any of the foregoing, or if any such petition or application shall be filed or
any such Proceeding shall be commenced against the Company, Alliance
Distributors, the General Partner, Sanford Bernstein or any Material Subsidiary
and any of such parties shall indicate its approval thereof, consent thereto, or
acquiescence therein;
(i)    either (i) an involuntary Proceeding relating to the Company, Alliance
Distributors, the General Partner, Sanford Bernstein or any Material Subsidiary
under any bankruptcy, reorganization, arrangement, insolvency, readjustment of
debt, dissolution, liquidation, or similar law of any jurisdiction, now or
hereafter in effect is commenced and not dismissed or vacated within sixty (60)
days following entry thereof, or (ii) a decree or order is entered appointing
any trustee, custodian, liquidator, or receiver described in (h) or adjudicating
the Company, Alliance Distributors, the General Partner, Sanford Bernstein or
any Material Subsidiary bankrupt or insolvent, or approving a petition in any
such Proceeding, or a decree or order for relief is entered in respect of the
Company, Alliance Distributors, the General Partner, Sanford Bernstein or any
Material Subsidiary in an involuntary Proceeding under federal bankruptcy laws
as now or hereafter constituted;
(j)    there shall remain in force, undischarged, unsatisfied, and unstayed, for
more than forty-five (45) days, any final judgment or order against the Company
or any of its Subsidiaries, that, with any other such outstanding final
judgments or orders, undischarged, against the Company and its Subsidiaries
taken together exceeds in the aggregate $50,000,000;
(k)    with respect to any Guaranteed Pension Plan, an ERISA Reportable Event
shall have occurred and the Majority Banks shall have determined in their
reasonable discretion that such event reasonably could be expected to result in
liability of the Company or any of its Subsidiaries to the PBGC or such
Guaranteed Pension Plan in an aggregate amount exceeding $50,000,000 and such
event in the


42
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





circumstances occurring reasonably could constitute grounds for the termination
of such Guaranteed Pension Plan by the PBGC or for the appointment by the
appropriate United States District Court of a trustee to administer such
Guaranteed Pension Plan; or a trustee shall have been appointed by the United
States District Court to administer such Guaranteed Pension Plan; or the PBGC
shall have instituted proceedings to terminate such Guaranteed Pension Plan; or
any representation with respect to any Guaranteed Pension Plan or Multiemployer
Plan made in Section 5.9 shall prove to be incorrect during the term of this
Credit Agreement and the Majority Banks shall have determined in their
reasonable discretion that the events underlying the incorrect representation
could reasonably be expected to result in liability to the Company or its
Subsidiaries, in the aggregate, in excess of $50,000,000;
(l)    any of the following: (i) the Company shall fail to be duly registered as
an “investment adviser” under the Investment Advisers Act of 1940; (ii) Alliance
Distributors shall cease to be duly registered as a “broker/dealer” under the
Securities Exchange Act of 1934 or shall cease to be a member of the Financial
Industry Regulatory Authority, Inc. , or (iii) Sanford Bernstein shall cease to
be duly registered as a “broker/dealer” under the Securities Exchange Act of
1934 or shall cease to be a member of the Financial Industry Regulatory
Authority, Inc. , in each case, to the extent required;
(m)    the Company, Alliance Distributors, the General Partner, Sanford
Bernstein or any Material Subsidiary shall either (i) be indicted for a federal
or state crime and, in connection with such indictment, Government Authorities
shall seek to seize or attach, or seek a civil forfeiture of, property of the
Company, Alliance Distributors, the General Partner, Sanford Bernstein or one or
more of such Material Subsidiaries having a fair market value in excess of
$50,000,000, or (ii) be found guilty of, or shall plead guilty, no contest, or
nolo contendere to, any federal or state crime, a punishment for which could
include a fine, penalty, or forfeiture of any assets of the Company, Alliance
Distributors, the General Partner, Sanford Bernstein or such Material Subsidiary
having in any such case a fair market value in excess of $50,000,000; or
(n)    AllianceBernstein Corporation shall cease to be the sole general partner
of the Company, and such circumstance shall continue for thirty (30) days after
written notice of such circumstance has been given to the Company, provided,
that the admission of additional Persons as general partner of the Company shall
not constitute an Event of Default if, prior to the admission of any such
general partner, the Company delivers to the Banks (i) the documentation with
respect to such general partner that would be required under Section 9.3 if such
Person were a General Partner on the Closing Date, (ii) an incumbency
certificate for such general partner as required for the Company pursuant to
Section 9.8, and (iii) an opinion from counsel reasonably acceptable to the
Banks, in form and substance reasonably satisfactory to the Banks, as to such
general partner’s power and authority to act on behalf of the Company as a
general partner of the Company;
then, and in any such event, so long as the same may be continuing, the
Administrative Agent shall, at the request of, or may with the consent of, the
Majority Banks take one or more of the following actions: (x) declare the
Commitment of each Bank to make Loans to be terminated, whereupon such
Commitment shall be terminated; and (y) by notice in writing to the Borrowers
declare all amounts owing with respect to this Credit Agreement, any Notes, and
the other Loan Documents to be, and they shall thereupon forthwith become,
immediately due and payable without presentment, demand, protest, or other
notice of any kind, all of which are hereby expressly waived by each Borrower.
In addition, in any such event, so long as the same may be continuing, the
Administrative Agent may or, at the request of the Majority Banks, shall
exercise on behalf of itself and the Banks all other rights and remedies
available to it and the Banks under the Loan Documents or applicable law.
Notwithstanding the foregoing, in the event of any Event of Default specified in
Section 11.1(h) or Section 11.1(i), all such amounts shall become immediately
due and payable automatically and without any requirement of notice from the
Administrative Agent or any Bank, and any unused portion of the Total Commitment
hereunder shall forthwith terminate and each of the Banks shall be relieved of
all obligations to make Loans to the Borrowers. Any declaration under this
Section 11.1 may be rescinded by the Majority Banks after the Events of Default
leading to such declaration are cured or waived.


43
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------






11.2    Termination of Commitments. No termination of the Total Commitment
hereunder shall relieve any Borrower of any of the Obligations or any of its
existing obligations to any of the Banks arising under this Credit Agreement,
the Notes or the other Loan Documents.

11.3    Application of Monies. In the event that, during the continuance of any
Default, the Administrative Agent or any Bank, as the case may be, receives any
monies in connection with the enforcement of rights under the Loan Documents,
such monies shall be distributed for application as follows:
(a)    First, to the payment of, or (as the case may be) the reimbursement of
the Administrative Agent and the Banks for or in respect of all costs, expenses,
disbursements, and losses that shall have been incurred or sustained by the
Administrative Agent and the Banks in connection with the collection of such
monies by the Administrative Agent or any such Banks, for the exercise,
protection, or enforcement by the Administrative Agent or any such Banks of all
or any of the rights, remedies, powers, and privileges of the Administrative
Agent or any such Banks under this Credit Agreement or any of the other Loan
Documents, or in support of any provision of adequate indemnity to the
Administrative Agent or any such Banks against any taxes or Liens that by
Government Mandate shall have, or may have, priority over the rights of the
Administrative Agent or any such Banks to such monies;
(b)    Second, to all other Obligations in such order or preference as the
Majority Banks may determine; provided, however, that distributions among
Obligations owing to the Banks and the Administrative Agent with respect to each
type of Obligation such as interest, principal, fees, and expenses, shall be
made among the Banks and the Administrative Agent pro rata according to the
respective amounts thereof; and provided, further, that the Administrative Agent
may in its discretion make proper allowance to take into account any Obligations
not then due and payable; and
(c)    Third, the excess, if any, shall be returned to the applicable Borrower
or to such other Persons as are entitled thereto.

12.    SETOFF.
To the extent permitted by applicable law, regardless of the adequacy of any
collateral, during the continuance of any Event of Default, any deposits or
other sums credited by or due from any of the Banks or any of their respective
Affiliates to any Borrower and any securities or other property of any Borrower
in the possession of such Bank or such Affiliate (other than any accounts
maintained pursuant to Rule 15c3-3 under the Securities Exchange Act of 1934, as
amended (or any successor provision) as a “Special Reserve Bank Account for the
Exclusive Use of Customers” (or under such other designation as may be specified
under such rule or any successor provision)) may be applied to or set off by
such Bank or such Affiliate against the payment of Obligations and any and all
other liabilities, direct, or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising, of such Borrower to such Bank; provided,
that in the event that any Defaulting Bank shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.9 and, pending such payment, shall be segregated by such Defaulting
Bank from its other funds and deemed held in trust for the benefit of the
Administrative Agent and the Bank, and (y) the Defaulting Bank shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Bank as to which it exercised such
right of setoff. Each of the Banks agrees with each other Bank that if such Bank
shall receive from any Borrower, whether by voluntary payment, exercise of the
right of setoff, counterclaim, cross action, enforcement of the Obligations held
by such Bank by Proceedings against any Borrower, by proof thereof in
bankruptcy, reorganization, liquidation, receivership, or similar Proceedings,
or otherwise, and shall retain and apply to the payment of the Obligations held
by such Bank, any amount in excess of its ratable portion of the payments
received by all of the Banks with respect to the Obligations held by all of the
Banks (exclusive of payments to be made for the account of less than all of the
Banks as provided in Sections 2.9, 3.2.2, 4.6, 4.7, 4.9 and 4.11), such Bank
will make such disposition and arrangements with the other Banks with respect to
such excess, either by way of distribution, pro tanto assignment of claims,
subrogation or otherwise as shall result in each Bank receiving in respect of
the Obligations held by it, its proportionate payment as contemplated by this
Credit Agreement; provided that if all or any


44
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





part of such excess payment is thereafter recovered from such Bank, such
disposition and arrangements shall be rescinded and the amount restored to the
extent of such recovery, but without interest.

13.    THE ADMINISTRATIVE AGENT.

13.1    Administration, etc.
13.1.1    Appointment and Authority. Each of the Banks hereby irrevocably
appoints Industrial and Commercial Bank of China Limited, New York Branch to act
on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent and the Banks, and no Borrower shall have
rights as a third party beneficiary of any of such provisions.
13.1.2    Rights as a Bank. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Bank as any
other Bank and may exercise the same as though it were not the Administrative
Agent and the term “Bank” or “Banks” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Company or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Banks.
13.1.3    Exculpatory Provisions. (a) The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Banks (or such
other number or percentage of the Banks as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Majority Banks (or
such other number or percentage of the Banks as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11 and 26) or (ii) in the absence of its
own gross negligence or willful misconduct. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent by a Borrower or a Bank.
(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement


45
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





or any other Loan Document, (ii) the contents of any certificate, report or
other document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Credit Agreement, any other Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Section 9 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
13.1.4    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Bank, the Administrative Agent may presume that such condition is satisfactory
to such Bank unless the Administrative Agent shall have received notice to the
contrary from such Bank prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
13.1.5    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
13.1.6    Resignation of Administrative Agent. The Administrative Agent may at
any time give 30 days prior written notice of its resignation to the Banks and
the Borrowers. Upon receipt of any such notice of resignation, the Majority
Banks shall have the right, in consultation with the Borrowers, to appoint a
successor, which shall be a Bank with an office in the United States, or an
Affiliate of any such Bank with an office in the United States. Any such
appointment shall be subject to the consent of the Borrowers at all times other
than during the existence of an Event of Default (which consent of the Borrowers
shall not be unreasonably withheld or delayed). If no such successor shall have
been so appointed by the Majority Banks and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Banks,
appoint a successor Administrative Agent meeting the qualifications set forth
above, which shall be subject to the consent of the Borrowers at all times other
than during the continuance of an Event of Default (which consent shall not be
unreasonably withheld or delayed); provided that if the Administrative Agent
shall notify the Borrowers and the Banks that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (b) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Bank directly, until such time as the Majority Banks appoint a successor
Administrative Agent as provided for above in this Section 13.1.6. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 13.1.6). The fees payable
by the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrowers and
such successor. After the retiring


46
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Section 13.1 and Sections 15 and 16 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
13.1.7    Non-Reliance on Administrative Agent and Other Banks. Each Bank
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Bank or any of their Related Parties and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Credit Agreement. Each Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Bank or any of their Related Parties and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Credit Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
13.1.8    Administrative Agent May File Proofs of Claim.. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Banks and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Banks and the Administrative Agent and their respective
agents and counsel and all other amounts due the Banks and the Administrative
Agent under Sections 2.2, 2.3 and 15) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Bank to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Banks, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Section 15.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Bank or to authorize the Administrative Agent to vote in
respect of the claim of any Bank in any such proceeding.

13.2    Reimbursement by Banks. To the extent that a Borrower for any reason
fails to indefeasibly pay any amount required under Sections 15 or 16 to be paid
by such Borrower to the Administrative Agent (or any sub-agent thereof) or any
Related Party of any of the foregoing, each Bank severally agrees to pay to the
Administrative Agent (or any such sub-agent) or such Related Party, as the case
may be, such Bank’s Commitment Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such,


47
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity.

13.3    Payments.
13.3.1    Payments to Administrative Agent. A payment by any Borrower to the
Administrative Agent hereunder or under any of the other Loan Documents for the
account of any Bank shall constitute a payment to such Bank. The Administrative
Agent shall promptly distribute to each Bank such Bank’s pro rata share of
payments received by the Administrative Agent for the account of the Banks
except as otherwise expressly provided herein or in any of the other Loan
Documents.
13.3.2    Distribution by Administrative Agent. If in the reasonable opinion of
the Administrative Agent the distribution of any amount received by it in such
capacity hereunder, under any Notes, or under any of the other Loan Documents
might involve it in liability, it may refrain from making distribution until its
right to make the same shall have been adjudicated by a court of competent
jurisdiction. If any Government Authority shall adjudge that any amount received
and distributed by the Administrative Agent is to be repaid, each Person to whom
any such distribution shall have been made shall either repay to the
Administrative Agent its proportionate share of the amount so adjudged to be
repaid or shall pay over the same in such manner and to such Persons as shall be
determined by such Government Authority.
13.3.3    Payments Set Aside. To the extent that any payment by or on behalf of
a Borrower is made to the Administrative Agent or any Bank, or the
Administrative Agent or any Bank exercises its right of setoff, and such payment
or the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent or such Bank
in its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any debtor relief law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Bank severally agrees to pay to the Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate Basis from time to time in effect. The obligations of the Banks under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Credit Agreement.

13.4    Holders of Notes. Subject to Section 18, the Administrative Agent may
deem and treat the payee of any Note as the absolute owner thereof for all
purposes hereof until it shall have been furnished in writing with a different
name by such payee or by a subsequent holder, assignee, or transferee.

13.5    Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the applicable Borrower
prior to the time at which any payment is due to the Administrative Agent for
the account of the Banks hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Banks the amount due. In such event, if the
applicable Borrower has not in fact made such payment, then each of the Banks
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Bank, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate Basis and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing.

14.    GUARANTY


48
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------






14.1    Guaranty. The Company hereby absolutely, unconditionally and irrevocably
guarantees the punctual payment when due, whether at scheduled maturity or on
any date of a required prepayment or by acceleration, demand or otherwise, of
all obligations of Sanford Bernstein now or hereafter existing under or in
respect of this Credit Agreement and the other Loan Documents (including,
without limitation, any extensions, modifications, substitutions, amendments or
renewals of any or all of the foregoing obligations), whether direct or
indirect, absolute or contingent, and whether for principal, interest, premiums,
fees, indemnities, contract causes of action, costs, expenses or otherwise (such
obligations being the "Guaranteed Obligations"), and agrees to pay any and all
reasonable expenses (including, without limitation, reasonable fees and expenses
of outside counsel) incurred by the Administrative Agent or any Bank in
enforcing any rights under this Credit Agreement (the “Guaranty”). Without
limiting the generality of the foregoing, the Company's liability shall extend
to all amounts that constitute part of the Guaranteed Obligations and would be
owed by Sanford Bernstein to the Administrative Agent or any Bank under or in
respect of this Credit Agreement and the Notes but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving Sanford Bernstein.

14.2    Guaranty Absolute. The Company guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this Credit
Agreement and the other Loan Documents, regardless of any law, regulation or
order now or hereafter in effect in any jurisdiction affecting any of such terms
or the rights of the Administrative Agent or any Bank with respect thereto. The
obligations of the Company under or in respect of this Guaranty are independent
of the Guaranteed Obligations or any other obligations of Sanford Bernstein
under or in respect of this Credit Agreement and the other Loan Documents, and a
separate action or actions may be brought and prosecuted against the Company to
enforce this Guaranty, irrespective of whether any action is brought against
Sanford Bernstein or whether Sanford Bernstein is joined in any such action or
actions. The liability of the Company under this Guaranty shall be irrevocable,
absolute and unconditional irrespective of, and the Company hereby irrevocably
waives any defenses it may now have or hereafter acquire in any way relating to,
any or all of the following:
(a)    any lack of validity or enforceability of this Credit Agreement, any
other Loan Document or any agreement or instrument relating thereto;
(b)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other obligations of
Sanford Bernstein under or in respect of this Credit Agreement and the other
Loan Documents, or any other amendment or waiver of or any consent to departure
from this Credit Agreement or any other Loan Document, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to Sanford Bernstein or any of its Subsidiaries
or otherwise;
(c)    any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;
(d)    any manner of application of any collateral, or proceeds thereof, to all
or any of the Guaranteed Obligations, or any manner of sale or other disposition
of any collateral for all or any of the Guaranteed Obligations or any other
obligations of Sanford Bernstein under this Credit Agreement and the other Loan
Documents or any other assets of Sanford Bernstein or any of its Subsidiaries;
(e)    any change, restructuring or termination of the company (or equivalent)
structure or existence of Sanford Bernstein or any of its Subsidiaries;
(f)    any failure of the Administrative Agent or any Bank to disclose to
Sanford Bernstein any information relating to the business, condition (financial
or otherwise), operations, performance, properties or prospects of Sanford
Bernstein now or hereafter known to the Administrative Agent or such Bank (the
Company waiving any duty on the part of the Administrative Agent and the Banks
to disclose such information);


49
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





(g)    the failure of any other Person to execute or deliver this Guaranty or
any other guaranty or agreement or the release or reduction of liability of the
Company or other guarantor or surety with respect to the Guaranteed Obligations;
or
(h)    any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent or any Bank that might otherwise constitute a defense
available to, or a discharge of, Sanford Bernstein or any other guarantor or
surety.
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Administrative Agent or any Bank or any
other Person upon the insolvency, bankruptcy or reorganization of Sanford
Bernstein or otherwise, all as though such payment had not been made.

14.3    Waivers and Acknowledgments. (a) The Company hereby unconditionally and
irrevocably waives promptness, diligence, notice of acceptance, presentment,
demand for performance, notice of nonperformance, default, acceleration, protest
or dishonor and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that the Administrative Agent
or any Bank protect, secure, perfect or insure any Lien or any property subject
thereto or exhaust any right or take any action against Sanford Bernstein or any
other Person or any collateral.
(b)    The Company hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.
(c)    The Company hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
the Administrative Agent or any Bank that in any manner impairs, reduces,
releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of the Company or other
rights of the Company to proceed against Sanford Bernstein, any other guarantor
or any other Person or any collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the obligations of the Company
hereunder.
(d)    The Company hereby unconditionally and irrevocably waives any duty on the
part of the Administrative Agent or any Bank to disclose to the Company any
matter, fact or thing relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of Sanford
Bernstein or any of its Subsidiaries now or hereafter known by the
Administrative Agent or such Bank.
(e)    The Company acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Credit
Agreement and the Notes and that the waivers set forth in Section 14.2 and this
Section 14.3 are knowingly made in contemplation of such benefits.

14.4    Subrogation. The Company hereby unconditionally and irrevocably agrees
not to exercise any rights that it may now have or hereafter acquire against
Sanford Bernstein or any other insider guarantor that arise from the existence,
payment, performance or enforcement of the Company's obligations under or in
respect of this Guaranty, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of the Administrative Agent or any
Bank against Sanford Bernstein or any other insider guarantor or any collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from Sanford Bernstein or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash and the Commitments shall have
expired or been terminated. If any amount shall be paid to the Company in
violation of the immediately preceding sentence at any time prior to the later
of (a) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty and (b) the Termination Date, such amount
shall be received and held in trust for the benefit of the Administrative Agent
and the Banks, shall be segregated from other property and funds of the Company
and shall


50
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





forthwith be paid or delivered to the Administrative Agent in the same form as
so received (with any necessary endorsement or assignment) to be credited and
applied to the Guaranteed Obligations and all other amounts payable under this
Guaranty, whether matured or unmatured, in accordance with the terms of this
Credit Agreement and the other Loan Documents, or to be held as collateral for
any Guaranteed Obligations or other amounts payable under this Guaranty
thereafter arising. If (i) the Company shall make payment to the Administrative
Agent or any Bank of all or any part of the Guaranteed Obligations, (ii) all of
the Guaranteed Obligations and all other amounts payable under this Guaranty
shall have been paid in full in cash and (iii) the Termination Date shall have
occurred, the Administrative Agent and the Banks will, at the Company's request
and expense, execute and deliver to the Company appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to the Company of an interest in the Guaranteed
Obligations resulting from such payment made by the Company pursuant to this
Guaranty.

14.5    Subordination. The Company hereby subordinates any and all debts,
liabilities and other obligations owed to the Company by Sanford Bernstein (the
"Subordinated Obligations") to the Guaranteed Obligations to the extent and in
the manner hereinafter set forth in this Section 14.5:
(a)    Prohibited Payments, Etc. Except after the occurrence and during the
continuance of an Event of Default described in Section 11.1 (a), (b), (h) or
(i) (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to Sanford Bernstein), and, further, after the
completion of the five Business Day period referred to in the next sentence, the
Company may receive payments from Sanford Bernstein on account of the
Subordinated Obligations. After the occurrence and during the continuance of any
Event of Default described in Section 11.1 (a), (b), (h) or (i) (including the
commencement and continuation of any proceeding under any Bankruptcy Law
relating to Sanford Bernstein), if the Company fails to pay amounts demanded
under Section 14.1(a) for a period of five Business Days, however, unless the
Majority Banks otherwise agree, the Company shall not demand, accept or take any
action to collect any payment on account of the Subordinated Obligations.
(b)    Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to Sanford Bernstein, the Company agrees that the
Administrative Agent and the Banks shall be entitled to receive payment in full
in cash of all Guaranteed Obligations (including all interest and expenses
accruing after the commencement of a proceeding under any Bankruptcy Law,
whether or not constituting an allowed claim in such proceeding ("Post Petition
Interest")) before the Company receives payment of any Subordinated Obligations.
(c)    Turn-Over. After the occurrence and during the continuance of any Event
of Default described in Section 11.1 (a), (b), (h) or (i) (including the
commencement and continuation of any proceeding under any Bankruptcy Law
relating to Sanford Bernstein), if the Company fails to pay amounts demanded
under Section 14.1(a) for a period of five Business Days, the Company shall, if
the Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Administrative Agent
and the Banks and deliver such payments to the Administrative Agent on account
of the Guaranteed Obligations (including all Post Petition Interest), together
with any necessary endorsements or other instruments of transfer, but without
reducing or affecting in any manner the liability of the Company under the other
provisions of this Guaranty.
(d)    Agent Authorization. After the occurrence and during the continuance of
any Event of Default described in Section 11.1 (a), (b), (h) or (i) (including
the commencement and continuation of any proceeding under any Bankruptcy Law
relating to Sanford Bernstein), if the Company fails to pay amounts demanded
under Section 14.1(a) for a period of five Business Days, the Administrative
Agent is authorized and empowered (but without any obligation to so do), in its
discretion, (i) in the name of the Company, to collect and enforce, and to
submit claims in respect of, Subordinated Obligations and to apply any amounts
received thereon to the Guaranteed Obligations (including any and all Post
Petition Interest), and (ii) to require the Company (A) to collect and enforce,
and to submit claims in respect of, Subordinated Obligations and (B)


51
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





to pay any amounts received on such obligations to the Administrative Agent for
application to the Guaranteed Obligations (including any and all Post Petition
Interest).

14.6    Continuing Guaranty; Assignments. This Guaranty is a continuing guaranty
and shall (a) remain in full force and effect until the later of (i) the payment
in full in cash of the Guaranteed Obligations and all other amounts payable
under this Guaranty and (ii) the Termination Date, (b) be binding upon the
Company, its successors and assigns and (c) inure to the benefit of and be
enforceable by the Administrative Agent and the Banks and their successors,
transferees and assigns. Without limiting the generality of clause (c) of the
immediately preceding sentence, the Administrative Agent or any Bank may assign
or otherwise transfer all or any portion of its rights and obligations under
this Credit Agreement (including, without limitation, all or any portion of its
Commitments, the Loans owing to it and the Note or Notes held by it) to any
other Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to the Administrative Agent or such Bank
herein or otherwise, in each case as and to the extent provided in Section 18.
The Company shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Administrative Agent
and the Banks.

15.    EXPENSES.
The Borrowers shall upon demand either, as the Banks or the Administrative Agent
may require and regardless of whether any Loans are made hereunder, pay in the
first instance or reimburse the Banks and the Administrative Agent (to the
extent that payments for the following items are not made under the other
provisions hereof) for (a) the reasonable out-of-pocket costs of producing and
reproducing this Credit Agreement, the other Loan Documents, and the other
agreements and instruments mentioned herein, (b) reasonable out-of-pocket
expenses incurred in connection with the syndication of this facility, (c) the
reasonable fees, expenses, and disbursements of the Administrative Agent’s
special counsel incurred in connection with the preparation, the administration,
or interpretation of the Loan Documents, the other instruments mentioned herein,
and the term sheet for the transactions contemplated by this Credit Agreement,
each closing hereunder, and amendments, modifications, approvals, consents or
waivers hereto or hereunder, (d) the reasonable fees, expenses, and disbursement
of the Administrative Agent incurred by the Administrative Agent in connection
with the preparation, administration, or interpretation of the Loan Documents
and other instruments mentioned herein, and (e) all reasonable out-of-pocket
expenses (including reasonable outside counsel fees and costs), and reasonable
consulting, accounting, appraisal, investment banking, and similar professional
fees and charges) incurred by any Bank or the Administrative Agent in connection
with (i) the enforcement of or preservation of rights under any of the Loan
Documents against any Borrower or any of its Subsidiaries or the administration
thereof after the occurrence of a Default and (ii) any Proceeding or dispute
whether arising hereunder or otherwise, in any way related to any Bank’s or the
Administrative Agent’s relationship with any Borrower or any of its
Subsidiaries. The Borrowers shall not be responsible under clause (e) above for
the fees and costs of more than one law firm in any one jurisdiction with
respect to any one Proceeding or set of related Proceedings for the
Administrative Agent and the Banks, unless any of the Administrative Agent and
the Banks shall have reasonably concluded that there are legal defenses
available to it that are different from or additional to those available to the
Administrative Agent and the other Banks or there are other circumstances that
in the reasonable judgment of the Administrative Agent and the Banks make
separate counsel advisable. The covenants of this Section 15 shall survive
payment or satisfaction of all other Obligations and the termination of the
Commitments and the Loan Documents.

16.    INDEMNIFICATION.
The Borrowers shall, regardless of whether any Loans are made hereunder,
indemnify and hold harmless the Administrative Agent and the Banks, and each
Related Party of any of the foregoing Persons, from and against any and all
damages, losses, settlement payments, obligations, liabilities, claims, causes
of action, and Proceedings, and reasonable costs and expenses in connection
therewith, incurred, suffered, sustained, or required to be paid by an
indemnified party by reason of or resulting, directly or indirectly, from the
transactions contemplated by the Loan Documents, including (a) any actual or
proposed use by any Borrower or any of its Subsidiaries of the proceeds of any
of the Loans, (b) any Borrower or any of its Subsidiaries entering into or
performing this Credit Agreement or any of the other Loan Documents, or (c) with
respect to any Borrower and its Subsidiaries and their respective properties and
assets, the violation of any Environmental Law, the presence, disposal, escape,
seepage, leakage, spillage, discharge,


52
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





emission, release, or threatened release of any Hazardous Substances or any
Proceeding brought or threatened with respect to any Hazardous Substances
(including claims with respect to wrongful death, personal injury, or damage to
property), in each case including the reasonable fees and disbursements of
outside legal counsel incurred in connection with any such Proceeding
(collectively, the “Indemnified Liabilities”), provided, however, the Borrowers
shall not be obligated to indemnify any party for any damages, losses,
settlement payments, obligations, liabilities, claims, causes of action,
Proceedings, costs, and expenses that were caused directly by (i) the gross
negligence or willful misconduct of the indemnified party as determined by a
court of competent jurisdiction in a final and non-appealable judgment or (ii)
any material breach by any Defaulting Bank of its obligation to fund a Loan
pursuant to this Credit Agreement, provided that no Borrower is then in Default.
In Proceedings, or the preparation therefor, the indemnified parties shall be
entitled to select their legal counsel and, in addition to the foregoing
indemnity, the Borrowers shall, promptly upon demand, pay in the first instance,
or reimburse the indemnified parties for, the reasonable fees and expenses of
such legal counsel. The Borrowers shall not be responsible under this Section 16
for the fees and costs of more than one law firm in any one jurisdiction for the
Borrowers and the indemnified parties with respect to any one Proceeding or set
of related Proceedings, unless any indemnified party shall have reasonably
concluded that there are legal defenses available to it that are different from
or additional to those available to the Borrowers or there are other
circumstances that in the reasonable judgment of the indemnified parties make
separate counsel advisable. If, and to the extent that the obligations of the
Borrowers under this Section 16 are unenforceable for any reason, the Borrowers
shall make the maximum contribution to the payment in satisfaction of such
obligations that is permissible under applicable law. The covenants contained in
this Section 16 shall survive payment or satisfaction in full of all other
Obligations and the termination of the Commitments and the Loan Documents. No
indemnified party referred to in this Section 16 shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Credit Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby except
to the extent such damages result from the gross negligence or willful
misconduct of the indemnified party as determined by a court of competent
jurisdiction in a final and non-appealable judgment.

17.    SURVIVAL OF COVENANTS, ETC.
All covenants, agreements, representations, and warranties made herein, in any
Notes, in any of the other Loan Documents, or in any documents or other papers
delivered by or on behalf of any Borrower or any of its Subsidiaries pursuant
hereto shall be deemed to have been relied upon by the Banks and the
Administrative Agent, notwithstanding any investigation heretofore or hereafter
made by any of them, and shall survive the making by the Banks of the Loans, as
herein contemplated, and all covenants and agreements shall continue in full
force and effect so long as any amount due under this Credit Agreement or any
Notes or any of the other Loan Documents remains outstanding or any Bank has any
obligation to make any Loans, and for such further time as may be otherwise
expressly specified in this Credit Agreement. All statements contained in any
certificate or other paper delivered to any Bank or the Administrative Agent at
any time by or on behalf of any Borrower or any of its Subsidiaries pursuant
hereto or in connection with the transactions contemplated hereby shall
constitute representations and warranties by such Borrower or such Subsidiary
hereunder.

18.    ASSIGNMENT AND PARTICIPATION.

18.1    Assignments and Participations. (a) Successors and Assigns Generally.
The provisions of this Credit Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Bank and no Bank may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an Eligible Assignee in
accordance with the provisions of Section 18.1(b), (ii) by way of participation
in accordance with the provisions of Section 18.1(d) or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of Section 18.5
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Credit Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in this Section 18.1(d) and, to the extent expressly


53
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





contemplated hereby, the Related Parties of each of the Administrative Agent and
the Banks) any legal or equitable right, remedy or claim under or by reason of
this Credit Agreement.
(a)    Assignments by Banks. Any Bank may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Credit Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that
(i)    except in the case of an assignment of the entire remaining amount of the
assigning Bank’s Commitment and the Loans at the time owing to it, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the applicable Commitment is not then in effect, the
principal outstanding balance of the Loan of the assigning Bank subject to each
such assignment, determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Acceptance, as of the Trade
Date, shall not be less than $10,000,000 or in integral multiples of $1,000,000
in excess thereof, unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Company otherwise consents
(each such consent not to be unreasonably withheld or delayed);
(ii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Bank’s rights and obligations under this
Credit Agreement with respect to the Loans or the Commitment assigned;
(iii)    any assignment must be approved by the Administrative Agent and, so
long as no Event of Default has occurred and is continuing, the Company (each
such consent not to be unreasonably withheld or delayed, it being understood
that the Company’s consent is not unreasonably withheld if such assignment would
result in a reduction of or a withdrawal of the then current ratings of
commercial paper notes of the Company);
(iv)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500; provided that (A) no such fee shall be payable in
the case of an assignment to a Bank, an Affiliate of a Bank or an Approved Fund
with respect to a Bank and (B) in the case of contemporaneous assignments by a
Bank to one or more Funds managed by the same investment advisor (which Funds
are not then Banks hereunder), only a single such $3,500 fee shall be payable
for all such contemporaneous assignments;
(v)    the Eligible Assignee, if it shall not be a Bank, shall deliver to the
Administrative Agent such information regarding its Domestic Lending Office and
LIBOR Lending Offices as the Administrative Agent may request;
(vi)    no assignee of a Bank shall be entitled to the benefits of Sections 4.6,
4.9 or 4.11 in relation to circumstances applicable to such assignee immediately
following the assignment to it which at such time (if a payment were then due to
the assignee on its behalf from the Borrowers) would give rise to any greater
financial burden on the Borrowers under Section 4.6, 4.9 or 4.11 than those
which it would have been under the absence of such assignment; and
(vii)    in connection with any assignment of rights and obligations of any
Defaulting Bank hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Bank, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Bank to the Administrative Agent or any Bank
hereunder (and interest accrued thereon) and (y)


54
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





acquire (and fund as appropriate) its full pro rata share of all Loans in
accordance with its Commitment Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Bank
hereunder shall become effective under applicable law without compliance with
the provisions of this Section 18.1(b)(vii), then the assignee of such interest
shall be deemed to be a Defaulting Bank for all purposes of this Credit
Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to this Section 18.1(c), from and after the effective date specified in each
Assignment and Acceptance, the Eligible Assignee thereunder shall be a party to
this Credit Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Bank under this
Credit Agreement, and the assigning Bank thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Bank’s rights and obligations under
this Credit Agreement, such Bank shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 4.6, 4.9, 4.11, 15 and 16
and bound by the provisions of Section 20 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Any
assignment or transfer by a Bank of rights or obligations under this Credit
Agreement that does not comply with this Section 18.1(b) shall be treated for
purposes of this Credit Agreement as a sale by such Bank of a participation in
such rights and obligations in accordance with Section 18.1(d).
(b)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Principal
Office a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of the Banks, and the Commitments
of, and principal amounts (and stated interest) of the Loans owing to, each Bank
pursuant to the terms hereof from time to time (the “Register”). In addition,
the Administrative Agent shall maintain on the Register information regarding
the designation, and revocation of designation, of any Bank as a Defaulting
Bank. The entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent and the Banks may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Bank hereunder for all
purposes of this Credit Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by each of the Banks and the
Borrowers at any reasonable time and from time to time upon reasonable prior
notice. In addition, at any time that a request for a consent for a material or
other substantive change to the Loan Documents is pending, any Bank may request
and receive from the Administrative Agent a copy of the Register.
(c)    Participations. Any Bank may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person or a Borrower or any of a Borrower’s
Affiliates or Subsidiaries) (each, following any such sale, a “Participant”) in
all or a portion of such Bank’s rights and/or obligations under this Credit
Agreement (including all or a portion of its Commitment and/or the Loans owing
to it); provided that (i) such Bank’s obligations under this Credit Agreement
shall remain unchanged, (ii) such Bank shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrowers, the Administrative Agent and the other Banks shall continue to deal
solely and directly with such Bank in connection with such Bank’s rights and
obligations under this Credit Agreement. Any agreement or instrument pursuant to
which a Bank sells such a participation shall provide that such Bank shall
retain the sole right to enforce this Credit Agreement and to approve any
amendment, modification or waiver of any provision of this Credit Agreement;
provided that such agreement or instrument may provide that such Bank will not,
without the consent of the Participant, agree to any amendment, waiver or other
modification described in Section 26 that directly affects such Participant.
Subject to this Section 18.1(e), the Borrowers agree that each Participant shall
be entitled to the benefits of Sections 4.6, 4.9 and 4.11 to the same extent as
if it were a Bank and had acquired its interest by assignment pursuant to
Section 18.1(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12 as though it were a Bank, provided such
Participant agrees to be subject to Section 12 as though it were a Bank. Each
Bank that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Bank shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1


55
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





(c) of the United States Treasury Regulations. The entries in the Participant
Register shall be conclusive absent manifest error, and such Bank shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Credit Agreement notwithstanding any
notice to the contrary. For the avoidance of doubt, the Administrative Agent (in
its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.
(d)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 4.6, 4.9 or 4.11 than the
applicable Bank would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrowers’ prior written consent. A
Participant that would be a Foreign Bank if it were a Bank shall not be entitled
to the benefits of Section 4.11 unless the Borrowers are notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 4.11 as though it were a Bank.

18.2    New Notes. Upon its receipt of an Assignment and Acceptance executed by
the parties to such assignment, together with any Note subject to such
assignment, the Administrative Agent shall (a) record the information contained
therein in the Register, and (b) give prompt notice thereof to the Borrowers.
Within five (5) Business Days after receipt of such notice, if requested by the
Eligible Assignee, each Borrower, at its own expense, shall execute and deliver
to the Administrative Agent, in exchange for each surrendered Note, a new Note
to the order of such Eligible Assignee in an amount equal to the amount assumed
by such Eligible Assignee pursuant to such Assignment and Acceptance and, at the
request of the Administrative Agent or the assigning Bank, if the assigning Bank
has retained some portion of its obligations hereunder, a new Note to the order
of the assigning Bank in an amount equal to the amount retained by it hereunder.
Such new Notes shall provide that they are replacements for the surrendered
Notes, shall be in an aggregate principal amount equal to the aggregate
principal amount of the surrendered Notes, shall be dated the effective date of
such Assignment and Acceptance and shall otherwise be in substantially the form
of the assigned Notes. The surrendered Notes shall be cancelled and returned to
the Borrowers.

18.3    Disclosure. Any Bank may disclose information obtained by such Bank
pursuant to this Credit Agreement to assignees or participants and potential
assignees or participants hereunder subject to Section 20.

18.4    Assignee or Participant Affiliated with any Borrower. If any assignee
Bank is an Affiliate of any Borrower, then any such assignee Bank shall have no
right to vote as a Bank hereunder or under any of the other Loan Documents for
purposes of granting consents or waivers or for purposes of agreeing to
amendments or other modifications to any of the Loan Documents or for purposes
of making requests to the Administrative Agent pursuant to Section 11, and the
determination of the Majority Banks shall for all purposes of this Credit
Agreement and the other Loan Documents be made without regard to such assignee
Bank’s interest in any of the Loans. If any Bank sells a participating interest
in any of the Loans to a participant, and such participant is a Borrower or an
Affiliate of a Borrower, then such transferor Bank shall promptly notify the
Administrative Agent of the sale of such participation. A transferor Bank shall
have no right to vote as a Bank hereunder or under any of the other Loan
Documents for purposes of granting consents or waivers or for purposes of
agreeing to amendments or modifications to any of the Loan Documents or for
purposes of making requests to the Administrative Agent pursuant to Section 11
to the extent that such participation is beneficially owned by a Borrower or any
Affiliate of a Borrower, and the determination of the Majority Banks shall for
all purposes of this Credit Agreement and the other Loan Documents be made
without regard to the interest of such transferor Bank in the Loans to the
extent of such participation.

18.5    Miscellaneous Assignment Provisions. Any assigning Bank shall retain its
rights to be indemnified pursuant to Sections 4.6, 4.9, 15 and 16 with respect
to any claims or actions arising prior to the date of the assignment. If any
assignee Bank is a Foreign Bank, it shall, prior to the date on which it becomes
a Bank hereunder, deliver to the Borrowers and the Administrative Agent the
documents required to be delivered pursuant to Section 4.11. Anything contained
in this Section 18 to the contrary notwithstanding, any Bank may at any time
pledge all or any portion of its interest and rights under this Credit
Agreement, including to any central bank or any of the twelve Federal Reserve
Banks organized under §4 of the Federal Reserve Act, 12 U.S.C. §341. No such
pledge or the enforcement thereof shall release the pledgor Bank from its
obligations hereunder or under any of the other Loan Documents.


56
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------






19.    NOTICES, ETC.

19.1    Notices.
Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in Section 19.2 below), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
(i)    if to the Company or Sanford Bernstein, the Administrative Agent, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 19.1; and
(ii)    if to any other Bank, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Bank on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in Section 19.2 below, shall be effective as provided in Section 19.2
below. If requested by the Company, the Administrative Agent shall deliver to
the Company a copy of each Administrative Questionnaire it receives.

19.2    Electronic Communications.
Notices and other communications to the Banks hereunder may be delivered or
furnished by electronic communication (including e mail, FpML messaging, and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Bank pursuant to Article 2 if such Bank has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrowers may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

19.3    The Platform.
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMPANY
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE COMPANY MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR


57
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE COMPANY
MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Borrower, any Bank or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Company’s, Sanford Bernstein’s or the Administrative Agent’s
transmission of Company Materials or notices through the Platform, any other
electronic platform or electronic messaging service, or through the Internet
except to the extent that such losses, claims, damages, liabilities or expenses
result from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
the Company, any Bank or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

19.4    Change of Address, Etc.
Each of the Borrowers, the Administrative Agent may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Bank may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the Company, the Administrative Agent. In addition, each Bank agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Bank. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities laws, to make reference to
the Company Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Company or its securities for purposes of United
States Federal or state securities laws.

19.5    Reliance by Administrative Agent and Banks.
The Administrative Agent and the Banks shall be entitled to rely and act upon
any notices (including telephonic notices, Loan Requests) purportedly given by
or on behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Company shall indemnify the
Administrative Agent, each Bank and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of any Borrower, except
to the extent that such losses, costs, expenses and liabilities have resulted
from the gross negligence or willful misconduct of such Person. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

20.    CONFIDENTIALITY.
Each of the Administrative Agent and the Banks agrees to maintain the
confidentiality of Information (as defined below), except that Information may
be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
who need to know such Information to permit such Bank to evaluate, administer or
enforce this Credit Agreement (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it or its Affiliates (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Credit Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of


58
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





this Section 20, to any permitted assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Credit Agreement, (g) on a confidential basis to (i) any rating
agency in connection with rating any Borrower or its Subsidiaries or the credit
facilities provided hereunder or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers or other
market identifiers with respect to the credit facilities provided hereunder, (h)
with the consent of any Borrower or (i) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section 20
or (y) becomes available to the Administrative Agent, any Bank or any of their
respective Affiliates on a nonconfidential basis from a source other than a
Borrower, subject, in the case of any disclosure in accordance with clause (c)
of this sentence and to the extent legal and practicable, to giving the
Borrowers notice prior to such disclosure. In addition, the Administrative Agent
and the Banks may disclose the existence of this Credit Agreement and
information about this Credit Agreement to market data collectors, similar
service providers to the lending industry and service providers to the
Administrative Agent and the Banks in connection with the administration of this
Credit Agreement, the other Loan Documents, and the Commitments.
For purposes of this Section 20, “Information” means all information received
from any Borrower or any of its Subsidiaries relating to such Borrower or any of
its Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Bank on a
nonconfidential basis prior to disclosure by such Borrower, whether or not the
information is marked as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 20 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to any other third party information
subject to a confidentiality agreement substantially similar to this Section 20.

21.    GOVERNING LAW.
THIS CREDIT AGREEMENT AND, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED THEREIN,
EACH OF THE OTHER LOAN DOCUMENTS ARE CONTRACTS UNDER THE LAWS OF THE STATE OF
NEW YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED WHOLLY WITHIN SUCH STATE. EACH OF THE ADMINISTRATIVE AGENT THE BANKS,
AND EACH BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS CREDIT
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS SHALL BE BROUGHT IN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH COURT AND
THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON SUCH BORROWER BY MAIL AT
THE ADDRESS SPECIFIED IN SECTION 19. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. EACH OF THE ADMINISTRATIVE AGENT, THE BANKS, AND
EACH BORROWER HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN
INCONVENIENT COURT.

22.    HEADINGS.
The captions in this Credit Agreement are for convenience of reference only and
shall not define or limit the provisions hereof.

23.    COUNTERPARTS.
This Credit Agreement and any amendment hereof may be executed in several
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be an original, and all of which together shall
constitute one instrument. In proving this Credit Agreement it shall not be
necessary to produce or account for


59
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





more than one such counterpart signed by the party against whom enforcement is
sought. Any signatures delivered after the Closing Date by a party by facsimile
transmission shall be deemed an original signature hereto.

24.    ENTIRE AGREEMENT, ETC.
The Loan Documents and any other documents executed in connection herewith or
therewith express the entire understanding of the parties with respect to the
transactions contemplated hereby. Neither this Credit Agreement nor any term
hereof may be changed, waived, discharged or terminated, except as provided in
Section 26.

25.    WAIVER OF JURY TRIAL.
EACH OF THE ADMINISTRATIVE AGENT, THE BANKS, AND EACH BORROWER HEREBY WAIVES ITS
RIGHT TO A JURY TRIAL WITH RESPECT TO ANY PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS CREDIT AGREEMENT, THE NOTES,
OR ANY OF THE OTHER LOAN DOCUMENTS, AND RIGHTS OR OBLIGATIONS HEREUNDER OR
THEREUNDER, OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EXCEPT AS PROHIBITED BY LAW, EACH OF THE ADMINISTRATIVE
AGENT, THE BANKS AND EACH BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM
OR RECOVER IN ANY PROCEEDING REFERRED TO IN THE PRECEDING SENTENCE ANY SPECIAL,
EXEMPLARY, PUNITIVE, OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 25.

26.    CONSENTS, AMENDMENTS, WAIVERS, ETC.
Except as otherwise expressly provided in this Credit Agreement, any term of
this Credit Agreement, the other Loan Documents, or any other instrument related
hereto or mentioned herein may be amended with, but only with, the written
consent of the affected Borrower and the Majority Banks and either acknowledged
by or notified to the Administrative Agent. Any consent or approval required or
permitted by this Credit Agreement to be given by the Banks may be given, any
acceleration of amounts owing under the Loan Documents may be rescinded, and the
performance or observance by any Borrower of any terms of this Credit Agreement,
the other Loan Documents, or any other instrument related hereto or mentioned
herein or the continuance of any Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Majority Banks. Notwithstanding the foregoing
(a) the rate of interest on the Loans (other than interest accruing pursuant to
Section 4.10 following the effective date of any waiver by the Majority Banks of
the Default relating thereto) may not be decreased, the term of the Loans may
not be extended, the definition of Maturity Date may not be amended, the
extension of any scheduled date of payment of any principal, interest or fees
hereunder may not be made, any mandatory payment of principal under Section
3.2.1 may not be waived or extended, the pro rata sharing provisions of Section
13.3.1 may not be amended, the Commitment Fee hereunder may not be decreased and
the Outstanding principal amount of the Loans, or any portion thereof, may not
be forgiven, in each such case, without the written consent of the Borrowers and
the written consent of each Bank directly affected thereby; (b) neither this
Section 26 nor the definition of Majority Banks may be amended without the
written consent of all of the Banks; (c) the obligations of the Company under
Section 14 may not be released without the written consent of all of the Banks;
(d) the amount of the Administrative Agent’s fee and Section 13 may not be
amended without the written consent of the Administrative Agent; and (e) the
amount of the Commitment of any Bank may not be increased without the consent of
such Bank. No waiver shall extend to or affect any obligation not expressly
waived or impair any right consequent thereon. No course of dealing or delay or
omission on the part of any Bank in exercising any right shall operate as a
waiver thereof or otherwise be prejudicial thereto. No notice to or demand upon
a Borrower shall entitle such Borrower to other or further notice or


60
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





demand in similar or other circumstances. Notwithstanding anything to the
contrary herein, no Defaulting Bank shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Banks or each affected
Bank may be effected with the consent of the applicable Banks other than
Defaulting Banks), except that (x) the Commitment of any Defaulting Bank may not
be increased or extended without the consent of such Bank and (y) any waiver,
amendment or modification requiring the consent of all Banks or each affected
Bank that by its terms affects any Defaulting Bank more adversely than other
affected Banks shall require the consent of such Defaulting Bank.

27.    NO WAIVER; CUMULATIVE REMEDIES.
No failure by any Bank or the Administrative Agent or any Borrower to exercise,
and no delay by any such Person in exercising, any right, remedy, power or
privilege hereunder or any other Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

28.    SEVERABILITY.
The provisions of this Credit Agreement are severable and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Credit Agreement in any jurisdiction. Without
limiting the foregoing provisions of this Section 28, if and to the extent that
the enforceability of any provisions in this Credit Agreement relating to
Defaulting Banks shall be limited by debtor relief laws, as determined in good
faith by the Administrative Agent, then such provisions shall be deemed to be in
effect only to the extent not so limited.

29.    Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Acceptances, amendments or other modifications, Loan Requests,
waivers and consents) shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

30.    USA PATRIOT Act Notice.
Each Bank that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Bank) hereby notifies
each Borrower that pursuant to the requirements of the USA PATRIOT Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is
required to obtain, verify and record information that identifies such Borrower,
which information includes the name and address of such Borrower and other
information that will allow such Bank or the Administrative Agent, as
applicable, to identify such Borrower in accordance with the Act. Each Borrower
shall, promptly following a request by the Administrative Agent or any Bank,
provide all documentation and other information that the Administrative Agent or
such Bank requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.


61
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------






31.    NO ADVISORY OR FIDUCIARY RESPONSIBILITY.
The Administrative Agent, each Bank and their respective Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Borrowers. The Borrowers
agree that nothing in the this Credit Agreement or otherwise will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between the Lenders and any Borrower, its stockholders or its
affiliates. Each Borrower acknowledges and agrees that (i) the transactions
contemplated by this Credit Agreement are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Borrowers, on the other, (ii) in
connection therewith and with the process leading to such transaction each of
the Lenders is acting solely as a principal and not the agent or fiduciary of
such Borrower, its management, stockholders, creditors or any other person,
(iii) no Lender has assumed an advisory or fiduciary responsibility in favor of
such Borrower with respect to the transactions contemplated hereby or the
process leading thereto (irrespective of whether any Lender or any of its
affiliates has advised or is currently advising such Borrower on other matters)
or any other obligation to such Borrower except the obligations expressly set
forth herein and (iv) such Borrower has consulted its own legal and financial
advisors to the extent it deemed appropriate. Each Borrower further acknowledges
and agrees that it is responsible for making its own independent judgment with
respect to such transactions and the process leading thereto. Each Borrower
agrees that it will not claim that any Lender has rendered advisory services of
any nature or respect, or owes a fiduciary or similar duty to such Borrower, in
connection with such transaction or the process leading thereto.
THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK





IN WITNESS WHEREOF, the undersigned have duly executed this Credit Agreement as
of the date first set forth above.
BORROWERS:
ALLIANCEBERNSTEIN L.P.





By: /s/ Raymond Carli        
Title: Senior Vice President and Treasurer




SANFORD C. BERNSTEIN & CO., LLC




By: /s/ Raymond Carli        
Title: Senior Vice President and Treasurer






GENERAL PARTNER (solely for purposes
ALLIANCEBERNSTEIN CORPORATION

of making the representation set forth in
Sections 5.1.1, 5.1.2, 5.1.3, 5.2 and 5.7):
By: /s/ Raymond Carli        
Title: Senior Vice President and Treasurer


62
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT :
INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH, as
Administrative Agent

AND BANKS    




By: /s/ Yuqiang Xiao    
Name: Yuqiang Xiao
Title: General Manager




ICBC – Bernstein – Signature Page to Credit Agreement
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------






SCHEDULE 1
BANKS AND COMMITMENTS
Banks
Commitment


Commitment Percentage


Industrial and Commercial Bank of China Limited, New York Branch


$200,000,000


100
%
TOTAL


$200,000,000


100
%







Schedule 1
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------






SCHEDULE 2
BROKER-DEALER SUBSIDIARIES
1.
AllianceBernstein Investments, Inc.

2.
Sanford C. Bernstein & Co., LLC

3.
Sanford C. Bernstein Limited

4.
Sanford C. Bernstein (Hong Kong) Limited

5.
Sanford C. Bernstein (Canada) Limited





Schedule 2
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------






SCHEDULE 5.2
GOVERNMENT APPROVALS
None






Schedule 5.2
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------






SCHEDULE 7.3
PERMITTED LIENS
Jurisdiction
Secured Party
FFiling Found
FFile No.
DDate Filed
Collateral
Secretary of State of the State of Delaware
Sumitomo Mitsui Banking Corporation
UCC-1
20152596608
06-17-15
The rights of AB Private Credit Investors LLC in capital commitments, unfunded
commitments and capital contributions pledged in connection with a revolving
credit agreement in favor of Addington Square Private Credit Fund, L.P., all as
further described in the referenced UCC filing
 
Signature Bank
UCC-1
20124051324
10-22-12
Account #888-01355 held at Sanford C. Bernstein & Co., LLC, a Delaware limited
liability company, in the name of Hews Associates.









Schedule 7.3
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------






SCHEDULE 19.1
ADMINISTRATIVE AGENT’S OFFICE; CERTAIN ADDRESSES FOR NOTICES
Borrower’s Address
AllianceBernstein L.P. or Sanford Bernstein & Co., LLC
1345 Avenue of the Americas
New York, New York 10105
(Telecopy Number (646) 452-9270)
Attention: Treasurer
with a copy to:
General Counsel of AllianceBernstein L.P.
1345 Avenue of the Americas
New York, New York 10105
(Telecopy Number (212) 969-1334),
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Industrial and Commercial Bank of China Limited, New York Branch
1633 Broadway, 28th Fl, New York, NY10019
Attention: Sam Chen
Telephone: (212) 238-8297
Facsimile: (212) 956-3631
Electronic Email: loanadmin@us.icbc.com.cn
Remittance Instructions:
Industrial and Commercial Bank of China Limited, New York Branch
ABA #: 026014591
Account #: 0124000111142390722
Attn: Loan Administration
Ref: AllianceBernstein
Other Notices as Administrative Agent:
(for financial statements, compliance certificates, maturity extension and
commitment change notices, etc)
Industrial and Commercial Bank of China Limited, New York Branch
725 5th Avenue, 20th FL, New York, NY 10022
Attention: Joe Fan
Telephone: (646) 381-6644
Telecopier: (212) 796 1991
Electronic Mail: zhuoyi.fan@us.icbc.com.cn
with a copy to:
Industrial and Commercial Bank of China Limited, New York Branch
Attention: Wesley Chen
Telephone: (646) 381-6644
Electronic Mail: Wesley.Chen@us.icbc.com.cn




Schedule 19.1
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------






EXHIBIT A
to
the Credit Agreement
FORM OF NOTE
December 1, 2016
FOR VALUE RECEIVED, the undersigned [ALLIANCEBERNSTEIN L.P.] [SANFORD C.
BERNSTEIN & CO., LLC], a Delaware limited [partnership] [liability company] (the
“Borrower”), hereby promises to pay to the order of _____________________(the
“Bank”) at the Administrative Agent’s Principal Office as such term is defined
in the Revolving Credit Agreement dated as of December 1, 2016 (as modified,
amended, restated or supplemented and in effect from time to time, the “Credit
Agreement”), among the Borrower, [AllianceBernstein L.P.] [Sanford C. Bernstein
& Co., LLC], Industrial and Commercial Bank of China Limited, New York Branch,
individually and as administrative agent, and the Banks listed on Schedule 1
thereto:
(a)    the principal amount of ___________ AND NO/100 DOLLARS ($___) or, if
less, the aggregate unpaid principal amount of the Loans advanced by the Bank to
the Borrower pursuant to the Credit Agreement; and
(b)    interest from the date hereof on the principal balance from time to time
outstanding through and including the respective maturity dates of the Loans
evidenced hereby at the times and rates specified in, and in all cases in
accordance with the terms of, the Credit Agreement.
This Note evidences borrowings under and has been issued by the Borrower in
accordance with the terms of the Credit Agreement. The Bank is entitled to the
benefit of the Credit Agreement and the other Loan Documents, and may enforce
the agreements of the Borrower contained therein, and the Bank may exercise the
respective remedies provided for thereby or otherwise available in respect
thereof, all in accordance with the respective terms thereof. All capitalized
terms used in this Note and not otherwise defined herein shall have the same
meanings herein as in the Credit Agreement.
The Borrower irrevocably authorizes the Bank to make or cause to be made, at or
about the time of the Drawdown Date of any Loan, or at the time of receipt of
any payment of principal on this Note, an appropriate notation on the
appropriate grid attached to this Note, or the making of such Loan or receipt of
such payment. The outstanding amount of the Loans set forth on the grids
attached to this Note, or the continuation of such grids, or any other similar
record, including computer records, maintained by the Bank with respect to any
Loans shall be prima facie evidence of the principal amount thereof owing and
unpaid to the Bank, but the failure to record, or any error in so recording, any
such amount on any such grid, continuation, or other record shall not limit or
otherwise affect the obligation of the Borrower hereunder or under the Credit
Agreement to make payments of principal of and interest on this Note when due.
The Borrower has the right in certain circumstances and the obligation under
certain other circumstances to prepay the whole or part of the principal of this
Note on the terms and conditions specified in the Credit Agreement.
If any one or more Events of Default shall occur and be continuing, the entire
unpaid principal amount of this Note and all of the unpaid interest accrued
thereon may become or be declared due and payable in the manner and with the
effect provided in the Credit Agreement.


Exh-A-1
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





No delay or omission on the part of the Bank in exercising any right hereunder
shall operate as a waiver of such right or of any other rights of the Bank, nor
shall any delay, omission or waiver on any one occasion be deemed a bar or
waiver of the same or any other right on any further occasion.
The Borrower and every endorser and guarantor of this Note or the obligation
represented hereby waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Note, and assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral and to the addition or release
of any other party or person primarily or secondarily liable.
THIS NOTE AND THE OBLIGATIONS OF THE BORROWER HEREUNDER SHALL FOR ALL PURPOSES
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WHOLLY AND WITHIN SUCH STATE.
THE BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS NOTE SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF
SUCH COURT AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE
BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN SECTION 19 OF THE CREDIT AGREEMENT.
THE BORROWER AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. THE BORROWER HEREBY
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




Exh-A-2
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has duly executed this Note as of the day
and year first above written.
ALLIANCEBERNSTEIN L.P.
    
By:    [●]
Title:    [●]
SANFORD C. BERNSTEIN & CO., LLC
    
By:    [●]
Title:    [●]








Exh-A-3
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------






GRID FOR LOANS
Date
Amount of Loan
Amount of Principal Paid or Prepaid
Balance of Principal Unpaid
Notation Made by:
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   







Exh-A-4
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------






EXHIBIT B
to
the Credit Agreement
______________, 201__
Industrial and Commercial Bank of China Limited, New York Branch
1633 Broadway, 28th Fl, New York, NY10019
Attention:    _______________________
Re:    Loan Request under the Revolving Credit Agreement dated as of December 1,
2016
Ladies and Gentlemen:
Please refer to that certain Revolving Credit Agreement dated as of December 1,
2016 (as modified, amended, restated or supplemented, the “Credit Agreement”)
among AllianceBernstein L.P., a Delaware limited partnership, Sanford C.
Bernstein & Co., LLC, a Delaware limited liability company, Industrial and
Commercial Bank of China Limited, New York Branch, individually and as
administrative agent, and the Banks referred to therein. Capitalized terms
defined in the Credit Agreement and used in this letter without definition shall
have for purposes of this letter the meanings assigned to them in the Credit
Agreement.
Pursuant to Section 2.6 of the Credit Agreement, we hereby request that a Loan
consisting of [**a Federal Funds Rate Loan in the principal amount of
$______________, and/or a LIBOR Loan in the principal amount of $
_________________**] be made on , 201___, with a Loan Repayment Date of _______
(not later than the seventh (7th) Business Day following the Drawdown Date). We
understand that this request is irrevocable and binding on us and obligates us
to accept the requested Loan on such date.
We hereby certify that (a) the aggregate outstanding principal amount of the
Loans on today’s date is $ ________________, (b) the aggregate principal amount
of the Loans to be outstanding on the Drawdown Date for the Loan requested
hereby (assuming disbursement of such Loan and all other Loans requested under
outstanding Loan Requests) will be $ _______________, (c) we will use the
proceeds of the requested Loan in accordance with the provisions of the Credit
Agreement, (d) no Default has occurred and is continuing and (e) all conditions
precedent to the Loan requested hereby set forth in Section 10 of the Credit
Agreement have been duly satisfied or waived.
Very truly yours,
ALLIANCEBERNSTEIN L.P.
    
By:    [●]
Title:    [●]


Exh-B-1
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





SANFORD C. BERNSTEIN & CO., LLC
    
By:    [●]
Title:    [●]






Exh-B-2
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------






EXHIBIT C
to
the Credit Agreement
[ALLIANCEBERNSTEIN L.P. LETTERHEAD]
Industrial and Commercial Bank of China Limited, New York Branch
725 5th Avenue, 20th FL, New York, NY 10022
Attention:__________________________
Each of the Banks as defined in the Credit Agreement referred to below
Attention:    ______________________
Re:
Compliance Certificate under Revolving Credit Agreement dated as of December 1,
2016

Ladies and Gentlemen:
Please refer to that certain Revolving Credit Agreement dated as of December 1,
2016 (as modified, amended, restated or supplemented, the “Credit Agreement”)
among AllianceBernstein L.P. (the “Company”), a Delaware limited partnership,
Sanford C. Bernstein & Co., LLC, a Delaware limited liability company,
Industrial and Commercial Bank of China Limited, New York Branch, individually
and as administrative agent, and the Banks referred to therein. Capitalized
terms defined in the Credit Agreement and used in this letter without definition
shall have for purposes of this letter the meanings assigned to them in the
Credit Agreement.
This is a certificate delivered pursuant to Section 6.2(d) of the Credit
Agreement with respect to compliance with the financial covenants as set forth
in Section 8 of the Credit Agreement. This certificate has been duly executed by
the principal financial officer, treasurer or general counsel of the Company.
1.    No Default. To the best of the knowledge and belief of the undersigned, no
Default has occurred and is continuing under the Credit Agreement. Attached
hereto as Appendix I are all relevant calculations setting forth the Company’s
compliance with Section 8 of the Credit Agreement as at the end of or, if
required, during the [**annual or quarterly**] period covered by the financial
statements delivered herewith, together with the reconciliations to reflect
changes, if any, in GAAP since December 31, 2015.
2.    Financial Statements. The Company is delivering to the Administrative
Agent the financial statements required pursuant to Section 6.2(a)(i) and (ii)
or (b), as applicable, of the Credit Agreement. [Also delivered herewith is a
reconciliation of the covenant calculations and the financial statements of the
Company to the extent they differ as the result of changes in GAAP since
December 31, 2015.]


Exh-C-1
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has signed this certificate on this day of
___________, 201___.
ALLIANCEBERNSTEIN L.P.
    
By:    [●]
Title:    [●]






Exh-C-2
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------






APPENDIX I
Compliance Calculations
A. Consolidated Leverage Ratio.
 
 
1. Consolidated Adjusted Funded Debt =
 
$_______________
2. Consolidated Adjusted Cash Flow =
 
 
(a) EBITDA:
 
 
(i) Consolidated Net Income (or Loss)
$_______________
 
(ii) to the extent deducted in determining Consolidated Net Income (or Loss):
 
 
(w) income taxes
$_______________
 
(x) interest (whether paid or accrued, but without duplication of interest
accrued for previous periods)
$_______________
 
(y) depreciation
$_______________
 
(z) amortization
$_______________
 
EBITDA = clause A(2)(a)(i) plus clauses A(2)(a)(ii)(w), (x), (y) and (z)
$_______________
 
plus
 
 
(b) non-cash charges (other than for depreciation and amortization) to the
extent deducted in computing Consolidated Net Income (or Loss)
$_______________
 
less
 
 
(c) earnings resulting from any reappraisal, revaluation, or write-up of assets
$_______________
 
Consolidated Adjusted Cash Flow = clauses A(2)(a) plus clause A(2)(b) less
clause A(2)(c)
 
$_______________
3. Consolidated Leverage Ratio = ratio of clause A(1) to clause A(2):
 
___________to 1.00
Covenant: Consolidated Leverage Ratio not to exceed 3.0 to 1.00
 
 
Compliance: yes/no
 
 
B. Consolidated Interest Coverage Ratio.
 
 
1. Consolidated Adjusted Cash Flow =
 
$_______________
2. Consolidated Interest Charges = the sum of
$_______________
 



Exh-C-3
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





(a) all interest, premium payments, debt discount, fees, charges and related
expenses of the Company and its Consolidated Subsidiaries in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP (but excluding any of the foregoing items
incurred in connection with Broker-Dealer Debt)) $
$_______________
 
(b) the portion of rent expense of the Company and its Consolidated Subsidiaries
with respect to such period under capital leases that is treated as interest in
accordance with GAAP
$_______________
$
(c) the portion of Synthetic Lease Obligations that is treated as interest in
accordance with GAAP)
$_______________
 
Consolidated Interest Charges = clauses B(2)(a) plus clause B(2)(b) plus
clause B(2)(c)
 
$_______________
3. Consolidated Interest Coverage Ratio = ratio of 4.00 to 1.00 clause B(1) to
clause B(2):
 
_________ to 1.00
Covenant: Consolidated Interest Coverage Ratio not to be less than 4.00 to 1.00
 
 
Compliance: yes/no
 
 







Exh-C-4
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------






EXHIBIT D
to
the Credit Agreement
FORM OF OPINION
(See attached)




Exh-D
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------






EXHIBIT E
to
the Credit Agreement
FORM OF ASSIGNMENT AND ACCEPTANCE
Dated as of ____________, 201___
This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Bank under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Bank) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Acceptance, without representation or warranty by the Assignor.
1.    Assignor: _____________________
2.    Assignee: _____________________
3.    Borrower: _____________________
4.    Administrative Agent: Industrial and Commercial Bank of China Limited, New
York Branch, as the administrative agent under the Credit Agreement
5.    Credit Agreement: The Credit Agreement, dated as of December 1, 2016,
among AllianceBernstein L.P., a Delaware limited partnership, Sanford C.
Bernstein & Co., LLC, a Delaware limited liability company, Industrial and
Commercial Bank of China Limited, New York Branch, as Administrative Agent, and
the Banks party thereto


Exh-E-1
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





6.    Assigned Interest:
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned1
Percentage Assigned of Commitment/Loans
$_________________
$_________________
$__________________

[7.    Trade Date: ______________]
Effective Date:_____________________________, 20__ [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
NAME OF ASSIGNOR
    
By:    [●]
Title:    [●]
ASSIGNEE
NAME OF ASSIGNEE
    
By:    [●]
Title:    [●]


Consented to and Accepted
Industrial and Commercial Bank of China Limited, New York Branch,
as Administrative Agent
    
By:    [●]
Title:    [●]


Exh-E-2
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------





Consented to:
AllianceBernstein L.P.
    
By:    [●]
Title:    [●]




Exh-E-3
Americas 91904575 (2K)
 
 




--------------------------------------------------------------------------------






ANNEX 1
to
Assignment and Acceptance
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Bank under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Bank thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Bank thereunder, (iv) it has received
a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.04 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Acceptance and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Bank, and (v) if it is a foreign lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Bank.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned interest (including payments
of principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment




Americas 91904575 (2K)
4
 




--------------------------------------------------------------------------------





and Acceptance shall be governed by, and construed in acceptance with, the laws
of the State of New York applicable to contracts made and to be performed wholly
within such State.








Americas 91904575 (2K)
5
 


